 

Exhibit 10.27

Execution Version

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (this “Agreement”), dated as of November 6, 2018,
is entered into by and between MIDCAP FUNDING IV TRUST, in its capacity as agent
under the ABL Documents (as defined below) (including its successors and assigns
in such capacity from time to time, “ABL Agent”) and SQUADRON MEDICAL FINANCE
SOLUTIONS LLC, as lender under the Term Loan Documents (as defined below)
(including its successors and assigns in such capacity from time to time,
including any successor pursuant to any initial or subsequent Refinancing of the
Term Loan Credit Agreement, “Term Lender”), and is acknowledged and agreed by
the ABL Borrowers, the Term Loan Borrowers and the other Obligors.

RECITALS:

WHEREAS, ALPHATEC HOLDINGS, INC., a Delaware corporation (“Holdings”), ALPHATEC
SPINE, INC., a California corporation (“Alphatec Spine”), SAFEOP SURGICAL INC.,
a Delaware corporation (“SafeOp” and each of Holdings, Alphatec Spine, SafeOp,
together with their successors and assigns, including any receiver, trustee or
debtor-in-possession and each other Person from time to time party thereto as a
borrower, each, an “ABL Borrower,” and collectively, the “ABL Borrowers”), the
other Credit Parties (as defined therein) (together with their successors and
assigns, including any receiver, trustee or debtor-in-possession, the “ABL
Credit Parties”), the Lenders (as defined therein) (together with their
successors and assigns, including any successor pursuant to any initial or
subsequent Refinancing of the ABL Credit Agreement, the “ABL Lenders”) and the
ABL Agent have entered into that certain Amended and Restated Credit, Security
and Guaranty Agreement, dated as of August 30, 2013 (as amended, restated or
otherwise modified from time to time, the “ABL Credit Agreement”), pursuant to
which the ABL Lenders have made and will from time to time make loans and
provide other financial accommodations to the ABL Borrowers;

WHEREAS, Holdings and each of the other ABL Borrowers (together with their
successors and assigns, including any receiver, trustee or debtor-in-possession
and each other Person from time to time party thereto as a borrower, each, a
“Term Loan Borrower,” and collectively, the “Term Loan Borrowers”), the other
Credit Parties (as defined therein) (together with their successors and assigns,
including any receiver, trustee or debtor-in-possession, the “Term Credit
Parties”) and the Term Lender have entered into that certain Credit, Security
and Guaranty Agreement, dated as of even date herewith (as amended or otherwise
modified from time to time, the “Term Loan Credit Agreement”), pursuant to which
the Term Lender has made a term loan and provided other financial accommodations
to the Term Loan Borrowers;

WHEREAS, the ABL Borrowers have granted to the ABL Agent, for the benefit of the
ABL Creditors, a Lien on substantially all of their assets, all as more
particularly described in the ABL Documents and the Term Loan Borrowers have
granted to the Term Lender, for the benefit of the Term Loan Creditors, a Lien
on substantially all of their assets, all as more particularly described in the
Term Loan Documents; WHEREAS, it is the intent of the parties hereto, including
the ABL Agent on behalf of the ABL Credit Parties and the Term Lender on behalf
of the Term Loan Creditors by its or its representative’s acknowledgement
signature hereto, that the ABL Obligations (as defined below) are and will
continue to be secured by first priority liens in favor of the ABL Creditors on
the ABL Priority Collateral (as defined below) and second priority liens in
favor of the ABL Creditors on the Term Loan Priority Collateral (as defined
below);

WHEREAS, it is the intent of the parties hereto, including the ABL Agent on
behalf of the ABL Credit Parties and the Term Lender on behalf of the Term
Credit Parties by its or its representative’s acknowledgement signature hereto,
that the Term Loan Obligations (as defined below) are and will continue to be
secured by first priority liens in favor of the Term Loan Creditors on the Term
Loan Priority Collateral and second priority liens in favor of the Term Loan
Creditors on the ABL Priority Collateral; and WHEREAS, the ABL Agent, on behalf
of the ABL Creditors, and the Term Lender, on behalf of the Term Loan Creditors,
wish to set forth their agreement as to certain of their respective rights and
obligations with respect to the assets of the Borrowers and the other Obligors
and their understanding relative to their respective positions in certain assets
of the Borrowers and the other Obligors.  

 

 

--------------------------------------------------------------------------------

 

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

Section 1.

Definitions.

1.1General Terms. As used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and the plural forms of the terms defined:

“ABL Agent” has the meaning set forth in the preamble to this Agreement.

“ABL Collateral Documents” has the meaning set forth in Section 3.2(b).

“ABL Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“ABL Creditors” means the ABL Agent, the ABL Lenders and the other Persons from
time to time holding ABL Obligations.

“ABL Default” means any “Event of Default” or similar term, as such term is
defined under the ABL Documents.

“ABL Default Notice” means, with respect to any ABL Default, a written notice
from the ABL Agent to the Term Lender indicating that an ABL Default has
occurred, and describing such ABL Default in reasonable detail.

“ABL Documents” means the ABL Credit Agreement, all Financing Documents (as such
term is defined in the ABL Credit Agreement) and all other agreements,
instruments and other documents at any time executed or delivered by any Obligor
or any other Person with, to or in favor of the ABL Agent or any other ABL
Creditor in connection therewith or related thereto, including such documents
evidencing initial and subsequent Refinancings of the ABL Obligations, in each
case, as the same may be amended, amended and restated, supplemented, modified,
replaced, substituted, renewed or Refinanced from time to time in accordance
with the provisions of the Agreement.

“ABL Lenders” has the meaning set forth in the recitals hereto.

“ABL Obligations” means all Obligations of the Obligors under (a) the ABL Credit
Agreement and the other ABL Documents, including the guaranties under the ABL
Documents, and (b)each other agreement or instrument granting or providing for
the perfection of a Lien securing any of the foregoing. Notwithstanding any
other provision hereof, the term “ABL Obligations” will include all accrued
interest, fees, costs, and other charges incurred under the ABL Credit Agreement
and the other ABL Documents, whether incurred before or after the commencement
of an Insolvency Proceeding, and whether or not allowed or allowable in an
Insolvency Proceeding. To the extent that any payment with respect to the ABL
Obligations (whether by or on behalf of any Obligor, as proceeds of security,
enforcement of any right of set-off, or otherwise) is declared to be fraudulent
or preferential in any respect, set aside, avoided, or required to be paid to a
debtor in possession, trustee, receiver, or similar Person, then the obligation
or part thereof originally intended to be satisfied will be deemed to be
reinstated and outstanding as if such payment had not occurred.

“ABL Priority Collateral” means all of ABL Borrowers’ right, title and interest
in and to the following Collateral, whether now owned or hereafter created,
acquired or arising, and all proceeds and products thereof: (A) (1) all of ABL
Borrowers’ Accounts, other than Accounts which constitute identifiable proceeds
of Term Loan Priority Collateral, (2) all of the following arising from or in
connection with all of ABL Borrowers’ Accounts, other than Accounts which
constitute identifiable proceeds of Term Loan Priority Collateral: (i) money,
(ii) contract rights, (iii) chattel paper, (iv) documents, (v) general
intangibles (including, but not limited to payment intangibles), (vi) deposit
accounts (excluding (1) property contained in any such deposit account, which
property constitutes Term Loan Priority Collateral or identifiable proceeds of
the Term Loan Priority Collateral, and (2) any Term Loan Proceeds

2

--------------------------------------------------------------------------------

 

Account, but excluding the property contained in any Term Loan Proceeds Account,
which property constitutes ABL Priority Collateral or identifiable proceeds of
the ABL Priority Collateral), (vii) securities accounts (excluding (1) property
contained in any such securities account, which property constitutes Term Loan
Priority Collateral or identifiable proceeds of the Term Loan Priority
Collateral, and (2) any Term Loan Proceeds Account, but excluding the property
contained in any Term Loan Proceeds Account, which property constitutes ABL
Priority Collateral or identifiable proceeds of the ABL Priority Collateral),
(viii) securities arising from such Accounts (excluding, for the avoidance of
doubt, any Stock issued by any Grantor), (ix) investment property arising from
such Accounts (excluding, for the avoidance of doubt, any Stock issued by any
Grantor), and (x) Instruments arising from such Accounts, and (3) all of ABL
Borrowers’ rights, remedies, security, Liens and supporting obligations, in, to
and in respect of the foregoing (including, without limitation, rights of
stoppage in transit, replevin, repossession and reclamation and other rights and
remedies of an unpaid vendor, lienor or secured party, guarantees or other
contracts of suretyship with respect to the Accounts, deposits or other security
for the obligation of any Account Debtor); (B) to the extent not listed above,
all of ABL Borrowers’ now owned or hereafter acquired deposit accounts or
securities accounts into which Accounts or the proceeds of Accounts or other ABL
Priority Collateral are deposited (including the Lockbox Account (as defined in
the ABL Credit Agreement) but excluding the property contained in any securities
account, which property constitutes Term Loan Priority Collateral or
identifiable proceeds of the Term Loan Priority Collateral), and all signature
cards, account agreements and other documents relating to such deposit accounts
or securities accounts; (C) all of ABL Borrowers’ right, title and interest in,
to and in respect of all goods to the extent that by sale or consumption have
resulted in Accounts, including, without limitation, all goods described in
invoices or other documents or instruments with respect to, or otherwise
representing or evidencing, any Account; (D) all other property of every kind
and description with respect to, evidencing or relating to its Accounts,
including, without limitation, all existing and future customer lists, choses in
action, claims, books, records, ledger cards, contracts, licenses, formulae, tax
and other types of refunds, returned and unearned insurance premiums, rights and
claims under insurance policies, and computer programs, tapes, programs, discs,
information, software, records, and data, all computers, word processors,
printers, switches, interfaces, source codes, mask works, software, web servers,
website service contracts, internet connection contract or line lease, website
hosting service contract, website license agreements, back-up copies of website
content, contracts with website advertisers, scripts, codes or Active-X
controls, technology escrow agreements, website content development agreements,
all rights, of whatever form, in and to domain names, instructional material,
and connectors and all parts, accessories, additions, substitutions, or options
together with all property or equipment used in connection with any of the above
or which are used to operate or cause to operate any features, special
applications, format controls, options or software of any or all of the
above-mentioned items, solely to the extent the same relates to the Accounts;
and (E) any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing, irrespective of whether such proceeds are deposited
into a deposit account and/or are transferred from one deposit account to
another deposit account and all supporting obligations of all of the foregoing.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For purpose of this definition, “control” means the possession of either
(a) the power to vote, or the beneficial ownership of, 5% or more of the voting
securities of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.

“Agreement” has the meaning set forth in the preamble hereof.

“Assignment” has the meaning set forth in Section 5.1.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law affecting creditors’
rights or any other or similar proceedings seeking any stay, reorganization,
arrangement, composition or readjustment of obligations or indebtedness.

“Borrower” and “Borrowers” means the ABL Borrowers and the Term Loan Borrowers.

3

--------------------------------------------------------------------------------

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

“Collateral” means all assets, property and interests in property and proceeds
thereof now owned or hereafter acquired by the Obligors in or upon which a Lien
(including any Liens granted in an Insolvency Proceeding) is granted or required
or purported to be granted by such Obligor in favor of any Secured Creditor as
security for all or any part of the Obligations whether or not such Lien is
valid, perfected or enforceable.

“Credit Party” has the meaning set forth in the recitals hereof. “Defaulting
Creditor” has the meaning set forth in Section 5.6(c).

“DIP Financing” means the obtaining of credit or incurring debt secured by Liens
on all or any portion of the Collateral pursuant to section 364 of the
Bankruptcy Code (or similar Bankruptcy Law).

“DIP Liens” has the meaning set forth in Section 6.2.

“Discharge of ABL Obligations” means (a) actual payment in full in cash of the
principal of and interest (including interest accruing on or after the
commencement of an Insolvency Proceeding, whether or not such interest would be
allowed or allowable in such proceeding) on all outstanding Indebtedness (as
defined in the ABL Credit Agreement) included in the ABL Obligations, (b) actual
payment or, in the case of contingent obligations, cash collateralization in
full in cash of all other ABL Obligations (including, without duplication of
clause (d) below, indemnification obligations in respect of known contingencies
and fees, costs or charges accruing on or after the commencement of an
Insolvency Proceeding, whether or not such fees, costs or charges would be
allowed or allowable in the proceeding) that are due and payable or otherwise
accrued and owing at or prior to the time the amounts referenced in clause (a)
above are paid (other than contingent indemnification Obligations for which no
claim or demand for payment, whether oral or written, has been made at such
time), and (c) no Person has any further right to obtain any loans, bankers’
acceptances, or other extensions of credit under the documents relating to such
ABL Obligations.

“Discharge of Term Loan Obligations” means (a) actual payment in full in cash of
the principal of and interest (including interest accruing on or after the
commencement of an Insolvency Proceeding, whether or not such interest would be
allowed or allowable in such proceeding) on all outstanding Indebtedness
included in the Term Loan Obligations, (b) actual payment in full in cash of all
other Term Loan Obligations (including indemnification obligations in respect of
known contingencies and fees, costs or charges accruing on or after the
commencement of an Insolvency Proceeding, whether or not such fees, costs or
charges would be allowed or allowable in the proceeding) that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than contingent indemnification Obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time), (c) termination or expiration of all commitments to extend credit
that would be Term Loan Obligations, and (d) no Person has any further right to
obtain any loans or other extensions of credit under the documents relating to
such Term Loan Obligations.

“Disposition” means any sale, lease, exchange, transfer or other disposition,
and “Dispose” and “Disposed of” shall have correlative meanings.

“Distribution” means, with respect to any indebtedness or obligation, (a) any
payment or distribution by any Person of cash, securities or other property, by
setoff or otherwise, on account of such indebtedness or obligation or (b) any
redemption, purchase or other acquisition of such indebtedness or obligation by
any Person.

“Documents” means the ABL Documents and the Term Loan Documents, or any of them.

“Enforcement Action” means (a) to take any action to foreclose, execute, levy,
or collect on, take possession or control (by set off or otherwise) of, sell or
otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), any Collateral, or
otherwise exercise or enforce remedial rights with respect to any Collateral
under the ABL Documents or the Term Loan Documents (including by

4

--------------------------------------------------------------------------------

 

way of set-off, recoupment, notification of a public or private sale or other
disposition pursuant to the UCC or other applicable law, notification to account
debtors, notification to depositary banks under deposit account control
agreements, securities intermediaries under securities accounts or commodities
intermediaries under commodities accounts, or exercise of rights under landlord
consents, bailee waivers or similar agreements, if applicable, but excluding the
execution and delivery of documentation solely to obtain control (as defined in
Section 3.3(a)) over deposit accounts or securities accounts to the extent
permitted by Section 3.3), (b) to, or to enter into (or, if each of the ABL
Agent consents thereto as to ABL Priority Collateral and the Term Lender
consents thereto as to Term Loan Priority Collateral after the occurrence and
during the continuation of an Event of Default, any Obligor enters into) any
agreement in order to, have a third party to, solicit bids to effect the
liquidation or disposition of Collateral or to engage or retain sales brokers,
marketing agents, investment bankers, accountants, appraisers, auctioneers, or
other third Persons for the purposes of marketing, promoting, or selling any
Collateral, (c) to receive a transfer of any Collateral (other than a payment in
respect of Obligations initiated by a Borrower while no Event of Default is
continuing) in satisfaction of Indebtedness or any other Obligation secured
thereby or make a “credit bid” for the purpose of doing so (whether or not in an
Insolvency Proceeding), (d) to notify account debtors to make payments to such
Secured Creditor or its agents, (e) to otherwise enforce a security interest or
exercise another right or remedy, as a secured creditor or an unsecured
creditor, pertaining to the Collateral at law, in equity, or pursuant to the ABL
Documents or Term Loan Documents (including exercising voting rights in respect
of equity or debt interests comprising any of the Collateral), (f) to effect the
Disposition of any Collateral by any Obligor after the occurrence and during the
continuation of an Event of Default, (g) to take any other remedial actions as a
Secured Creditor against any Collateral, (h) to commence any legal proceedings
or actions against or with respect to any Obligor or any of such Obligor’s
assets for the purpose of effecting or facilitating any of the actions described
in clauses (a) through (g) above, or (i) to commence any Insolvency Proceeding
against any Obligor; provided, however, the imposition of any default rate of
interest in accordance with the ABL Documents and/or the Term Loan Documents, as
applicable, shall not, in and of itself, constitute an “Enforcement Action”.

“Event of Default” means each “Event of Default” or similar term, as such term
is defined in any ABL Document or any Term Loan Document.

“Excess ABL Obligations” means any excess above the sum of (a) the Maximum ABL
Amount, and (b) any principal loaned or advanced pursuant to DIP Financing by
the ABL Creditors in excess of the Maximum ABL Amount, but subject to the
additional principal amount provided for under to Section 6.2(C), as applicable,
plus any interest, fees or other amounts payable under the ABL Credit Agreement
or other ABL Loan Documents solely with respect to such excess.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Indemnified ABL Person” has the meaning set forth in Section 5.1.

“Insolvency Proceeding” means, as to any Obligor, any of the following: (a) any
case, action or proceeding before any court or other Governmental Authority
relating to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding-up or relief of debtors, or (b) any general assignment for
the benefit of creditors, composition, marshaling of assets for creditors, or
other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors; in each case in (a) and (b) above,
undertaken under U.S. federal, state or foreign law, including the Bankruptcy
Code.

“Junior Adequate Protection Liens” has the meaning set forth in Section 6.3(b).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional

5

--------------------------------------------------------------------------------

 

sale contract or other title retention agreement, the interest of a lessor under
a capital lease and any synthetic or other financing lease having substantially
the same economic effect as any of the foregoing.

“Maximum ABL Amount” means the sum of (a) $22,500,000 less permanent reductions
of commitments under the revolving credit facility after the date hereof under
the ABL Credit Agreement (excluding any permanent reductions in such commitments
resulting from the commencement of any Insolvency Proceeding or resulting from
the exercise by any or all of the ABL Creditors of their right to reduce or
terminate such commitments following the occurrence and during the continuance
of any ABL Default), so long as the principal amount of any revolving credit
advances in excess of the revolving credit commitments as so reduced, and
accrued, unpaid interest thereon, have been paid in full, excluding reductions
resulting from a Refinancing or a “roll-up” of such Obligations in connection
with a DIP Financing, plus (b) unpaid amounts in respect of interest,
indemnities, fees (including, without limitation, prepayment and deferred
origination fees), costs and premium (if any) in respect of any of the foregoing
(including any such amounts that have been paid in-kind or capitalized).  

“New ABL Agent” has the meaning set forth in Section 4.4(a).

“New ABL Documents” has the meaning set forth in Section 4.4(a).

“New ABL Obligations” has the meaning set forth in Section 4.4(a).

“New Term Lender” has the meaning set forth in Section 4.4(b).

“New Term Loan Documents” has the meaning set forth in Section 4.4(b).

“New Term Loan Obligations” has the meaning set forth in Section 4.4(b).

“Obligations” means with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to any Secured Creditor arising out of, under, or in connection with,
any agreement, whether direct or indirect (regardless of whether acquired by
assignment), absolute or contingent, due or to become due, whether liquidated or
not, now existing or hereafter arising and however acquired, and whether or not
evidenced by any instrument or for the payment of money (including all interest,
fees, and charges whether or not accruing after the filing of any Insolvency
Proceeding with respect to any Obligations, whether or not a claim for such
post-filing or post-petition interest, fees, and charges is allowed or allowable
in any such proceeding), including all other fees, expenses (including fees,
charges and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Obligor under any agreement.

“Obligor” means each Borrower, each Credit Party and each other Person that is a
subsidiary of Holdings liable on or in respect of the ABL Obligations or Term
Loan Obligations or that has granted or purported to grant a Lien on any assets
as Collateral or to secure, directly or indirectly, the ABL Obligations or Term
Loan Obligations, together with such Person’s successors and assigns, including
a receiver, trustee or debtor-in-possession on behalf of such Person.

“Party” means a party to this Agreement (other than the Obligors).

“Permitted ABL Disposition” shall mean a Disposition (excluding any collection
of any ABL Priority Collateral consisting of an obligation) of any Collateral in
connection with an Enforcement Action by any ABL Creditors and, with respect to
a Term Loan Priority Collateral, after the expiration of the applicable
Standstill Period, and in all cases, subject to the terms of Section 3.1 of this
Agreement, which Disposition is commercially reasonable in all respects and
undertaken on an arm’s length basis with parties that are not Affiliates of any
of the ABL Creditors; provided, however, that the ABL Creditors may effect such
Disposition through a “credit bid” so long as upon the closing of the
Disposition, the Term Loan receive cash in an amount sufficient to effect a
Discharge of Term Loan Obligations.

6

--------------------------------------------------------------------------------

 

“Permitted Term Loan Disposition” shall mean a Disposition (excluding any
collection of any Term Loan Priority Collateral consisting of an obligation) of
any Collateral in connection with an Enforcement Action by any Term Loan
Creditors and, with respect to ABL Priority Collateral, after the expiration of
the applicable Standstill Period and, in all cases, subject to the terms of
Section 3.1 of this Agreement, which Disposition is commercially reasonable in
all respects and undertaken on an arm’s length basis with parties that are not
Affiliates of any of the Term Loan Creditors; provided, however, that the Term
Loan Creditors may effect such Disposition through a “credit bid” so long as
upon the closing of the Disposition, the ABL Creditors receive cash in an amount
sufficient to effect a Discharge of ABL Obligations.

“Person” means an individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture, other entity or Governmental Authority.

“Pledged Collateral” has the meaning set forth in Section 3.3(a).

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the UCC, of the
Collateral, and (b) whatever is recovered when any Collateral is sold,
exchanged, collected or Disposed of, whether voluntarily or involuntarily,
including any additional or replacement Collateral provided during any
Insolvency Proceeding and any payment or property received in an Insolvency
Proceeding on account of, or from, Collateral, an interest in Collateral or the
value of any Collateral.

“Purchase Date” has the meaning set forth in Section 5.2(a).

“Purchasers” has the meaning set forth in Section 5.1.

“Purchase Event” has the meaning set forth in Section 5.1.

“Purchase Notice” has the meaning set forth in Section 5.2(a).

“Purchase Obligations” has the meaning set forth in Section 5.1.

“Purchase Price” has the meaning set forth in Section 5.3.

“Recovery” has the meaning set forth in Section 6.8.

“Refinance” means, in respect of any ABL Obligations or Term Loan Obligations or
the commitments related thereto, to refinance, replace, refund, or repay, or to
issue other Obligations or commitments in exchange or replacement for such
Obligations or commitments relating thereto (whether or not fully utilized) in
whole or in part, whether with the same or different lenders, agents, or
arrangers. “Refinanced” and “Refinancing” have correlative meanings.

“Release Documents” means termination statements, releases, and other documents
reasonably necessary or advisable to release, release of record, or evidence the
release of a Lien or of a guaranty obligation in connection with the disposition
of Stock of an Obligor.

“Secured Creditors” means the ABL Creditors and the Term Loan Creditors, or any
of them.

“Senior Adequate Protection Liens” has the meaning set forth in Section 6.2.

“Standstill Period” means, as applicable, (a) in respect of the ABL Priority
Collateral, the period commencing on the date of a Term Loan Default and ending
upon the date which is the earlier of (i) 180 days after the ABL Agent has
received a Term Loan Default Notice with respect to such Term Loan Default and
(ii) the date on which the Discharge of ABL Obligations shall have occurred;
provided that in the event that as of any day during such 180 days, no Term Loan
Default is continuing, then the Standstill Period shall be deemed not to have
commenced or (b) in respect of the Term Loan Priority Collateral, the period
commencing on the date of an ABL Default and ending

7

--------------------------------------------------------------------------------

 

upon the date which is the earlier of (i) 180 days after the Term Lender has
received an ABL Default Notice with respect to such ABL Default and (ii) the
date on which the Discharge of Term Loan Obligations shall have occurred;
provided that in the event that as of any day during such 180 days, no ABL
Default is continuing, then the Standstill Period shall be deemed not to have
commenced.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Term Lender” has the meaning set forth in the preamble to this Agreement.

“Term Loan Collateral Documents” has the meaning set forth in Section 3.2(a)
hereof.

“Term Loan Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Term Loan Creditors” means the Term Lender and the other Persons from time to
time holding Term Loan Obligations.

“Term Loan Default” means any “Event of Default” or similar term, as such term
is defined under the Term Loan Documents.

“Term Loan Default Notice” means, with respect to any Term Loan Default, a
written notice from the Term Lender to the ABL Agent stating that such notice is
a “Term Loan Default Notice,” indicating that a Term Loan Default has occurred,
and describing such Term Loan Default in reasonable detail.  

“Term Loan Documents” means the Term Loan Credit Agreement, all Financing
Documents (as such term is defined in the Term Loan Credit Agreement) and all
other agreements, instruments and other documents at any time executed or
delivered by any Obligor or any other Person with, to or in favor of the Term
Lender or any Term Loan Creditor in connection therewith or related thereto,
including such documents evidencing successive Refinancings of the Term Loan
Obligations, in each case, as the same may be amended, amended and restated,
supplemented, modified, replaced, substituted, renewed or Refinanced from time
to time in accordance with the provisions of this Agreement.

“Term Loans” means the loans or advances outstanding under the Term Loan
Documents.

“Term Loan Obligations” means all Obligations of the Obligors under (a) the Term
Loan Credit Agreement and the other Term Loan Documents, (b) the guaranties
under the Term Loan Documents, and (c) each other agreement or instrument
granting or providing for the perfection of a Lien securing any of the
foregoing. Notwithstanding any other provision hereof, the term “Term Loan
Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Term Loan Credit Agreement and the other Term Loan Documents,
whether incurred before or after the commencement of an Insolvency Proceeding,
and whether or not allowed or allowable in an Insolvency Proceeding. To the
extent that any payment with respect to the Term Loan Obligations (whether by or
on behalf of any Obligor, as proceeds of security, enforcement of any right of
set-off or recoupment, or otherwise) is declared to be fraudulent or
preferential in any respect, set aside, avoided, or required to be paid to a
debtor in possession, trustee, receiver, or similar Person, then the obligation
or part thereof originally intended to be satisfied will be deemed to be
reinstated and outstanding as if such payment had not occurred.

“Term Loan Priority Collateral” means the Collateral other than the ABL Priority
Collateral.

“Term Loan Proceeds Account” means a deposit account or securities account
established by and in the name of one or more Term Loan Borrowers and subject to
the first priority Lien in favor of the Term Loan Creditors into which the loans
or advances made under the Term Loan are deposited.  

8

--------------------------------------------------------------------------------

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of Maryland.

1.2Certain Matters of Construction. Unless otherwise stated or the context
clearly requires otherwise: (a) references to the ABL Agent or the Term Lender
will refer to the ABL Agent or the Term Lender acting on behalf of itself and on
behalf of all of the other ABL Creditors or Term Loan Creditors, respectively;
(b) definitions of terms apply equally to the singular and plural forms;
pronouns will include the corresponding masculine, feminine, and neuter forms;
(c) “will” and “shall” have the same meaning; (d) in computing periods from a
specified date to a later specified date, (i) the words “from” and “commencing
on” (and the like) mean “from and including,” (ii) the words “to,” “until” and
“ending on” (and the like) mean “to but excluding” and (iii) the word “through”
means “to and including”; (e) except as otherwise provided in this Agreement,
any action permitted under this Agreement may be taken at any time and from time
to time; (f) all indications of time of day mean New York City time; (g)
“including” means “including, but not limited to”; (h) “A or B” means “A or B or
both”; (i) references to a statute refer to the statute and all regulations
promulgated under or implementing the statute as in effect at the relevant time,
references to a specific provision of a statute or regulation include successor
provisions; (j) references to a section of the Bankruptcy Code also refer to any
similar provision of other Bankruptcy Law; (k) references to an agreement
(including this Agreement) refer to the agreement as the same may be amended,
supplemented or modified at the relevant time; (l) references to a Governmental
Authority include any successor Governmental Authority; (m) section references
refer to sections of this Agreement, references to numbered sections refer to
all included sections (for example, a reference to Section 6 also refers to
Sections 6.1, 6.1(a), etc.), and references to a section or article in an
agreement, statute, or regulation include successor and renumbered sections and
articles of that or any successor agreement, statute, or regulation; (n)
references to a Person include the Person’s permitted successors and assigns;
(o) “herein,” “hereof,” “hereunder,” and words of similar import refer to this
Agreement in its entirety and not to any particular provision; and (p) “asset”
and “property” have the same meaning and refer to both real and personal,
tangible and intangible assets and property, including cash, securities,
accounts, and general intangibles, wherever located.

Section 2.

Security Interests; Priorities.

2.1Priorities. Each Secured Creditor hereby acknowledges that other Secured
Creditors have been granted Liens upon the Collateral to secure their respective
Obligations.

(a) ABL Priority Collateral. Notwithstanding the date, time, method, manner, or
order of grant, attachment, or perfection of any Liens securing the Term Loan
Obligations granted with respect to the ABL Priority Collateral or of any Liens
securing the ABL Obligations granted with respect to the ABL Priority Collateral
and notwithstanding any contrary provision of the UCC, the Bankruptcy Code, or
any other applicable law or the Term Loan Documents or the ABL Documents (other
than this Agreement) or any defect or deficiencies or alleged defect or
deficiencies in, the Liens securing the ABL Obligations or the Term Loan
Obligations or whether ABL Agent or Term Lender, directly or through agents,
holds possession of, or has control over, all or any part of the Collateral, or
any other circumstance whatsoever, Term Lender hereby agrees that:

(i)other than as expressly set forth herein with respect to Excess ABL
Obligations, any Lien with respect to the ABL Priority Collateral securing any
ABL Obligations now or hereafter held by or on behalf of, or created for the
benefit of, ABL Agent or any other ABL Creditor or any agent or trustee
therefore shall be senior in all respects and prior to any Lien with respect to
the ABL Priority Collateral securing any Term Loan Obligations; and

(ii)any Lien with respect to the ABL Priority Collateral securing any Term Loan
Obligations now or hereafter held by or on behalf of, or created for the benefit
of, Term Lender, any Term Loan Creditor or any agent or trustee therefor shall
be junior and subordinate in all respects to all Liens with respect to the ABL
Priority Collateral securing any ABL Obligations (other than the Excess ABL
Obligations); and

(iii)notwithstanding any provision herein to the contrary and subject to and
without waiver of all other rights, claims and defenses of the Term Loan
Creditors hereunder, Excess ABL Obligations shall be junior and subordinate to
all Term Loan Obligations and upon the occurrence and continuance of a Term Loan
Default shall not be paid until the Discharge of Term Loan Obligations.

9

--------------------------------------------------------------------------------

 

(b) Term Loan Priority Collateral. Notwithstanding the date, time, method,
manner, or order of grant, attachment, or perfection of any Liens securing the
ABL Obligations granted with respect to the Term Loan Priority Collateral or of
any Liens securing the Term Loan Obligations granted with respect to the Term
Loan Priority Collateral and notwithstanding any contrary provision of the UCC,
the Bankruptcy Code, or any other applicable law or the ABL Documents or the
Term Loan Documents (other than this Agreement) or any defect or deficiencies or
alleged defect or deficiencies in, the Liens securing the Term Loan Obligations
or the ABL Obligations or whether Term Lender or ABL Agent, directly or through
agents, holds possession of, or has control over, all or any part of the
Collateral, or any other circumstance whatsoever, ABL Agent hereby agrees that:

(i)any Lien with respect to the Term Loan Priority Collateral securing any Term
Loan Obligations now or hereafter held by or on behalf of, or created for the
benefit of, Term Lender or any other Term Loan Creditor or any agent or trustee
therefore shall be senior in all respects and prior to any Lien with respect to
the Term Loan Priority Collateral securing any ABL Obligations; and

(ii)any Lien with respect to the Term Loan Priority Collateral securing any ABL
Obligations now or hereafter held by or on behalf of, or created for the benefit
of, ABL Agent, any ABL Creditor or any agent or trustee therefor shall be junior
and subordinate in all respects to all Liens with respect to the Term Loan
Priority Collateral securing any Term Loan Obligations.

(c) The foregoing provisions of this Section 2.1 and any other provision to the
contrary contained in this Agreement notwithstanding, the subordination of Liens
provided for in this Agreement shall continue to be effective with respect to
any and all parts of (i) the ABL Priority Collateral from and after the date
hereof whether such Liens are declared, or ruled to be, invalid, unenforceable,
void or not allowed by a court of competent jurisdiction in a final,
non-appealable order as a result of any action taken by ABL Agent, or any
failure by ABL Agent to take any action, with respect to any financing statement
(including any amendment to or continuation thereof), mortgage or other
perfection document, and (ii) the Term Loan Priority Collateral from and after
the date hereof whether such Liens are declared, or ruled to be, invalid,
unenforceable, void or not allowed by a court of competent jurisdiction in a
final, non-appealable order as a result of any action taken by Term Lender, or
any failure by Term Lender to take any action, with respect to any financing
statement (including any amendment to or continuation thereof), mortgage or
other perfection document.

2.2No Alteration of Priority, License.

(a) Except as otherwise expressly provided herein, the priority of the Liens
securing the Obligations to the ABL Creditors and Term Loan Creditors, and the
rights and obligations of the Parties under this Agreement, will remain in full
force and effect irrespective of (i) how a Lien was acquired (whether by grant,
possession, statute, operation of law, subrogation, judgment or otherwise), (ii)
the time, manner, or order of the grant, attachment, filing, recordation, or
perfection of a Lien, (iii) any conflicting provision of the UCC or other
applicable law, (iv) any defect or deficiencies in, or non-perfection (including
any failure to perfect or lapse in perfection), setting aside,
recharacterization, or avoidance of, any Lien or an ABL Document or a Term Loan
Document, (v) the modification, subordination or recharacterization of an ABL
Obligation or a Term Loan Obligation, (vi) the modification of an ABL Document
or the modification of a Term Loan Document, (vii) the voluntary or involuntary
subordination of a Lien on Collateral securing an ABL Obligation or a Term Loan
Obligation to a Lien securing another obligation of an Obligor or other Person,
(viii) the exchange of a security interest in any Collateral for a security
interest in other Collateral, (ix) the commencement of an Insolvency Proceeding,
or (x) any other circumstance whatsoever, including a circumstance that might be
a defense available to, or a discharge of, an Obligor in respect of an ABL
Obligation or a Term Loan Obligation or holder of such Obligation and
notwithstanding any conflicting terms or conditions which may be contained in
any of the Documents.  

(b) For the purpose of enabling ABL Agent to exercise rights and remedies under
the ABL Documents to collect and/or realize upon the ABL Priority Collateral at
such time as ABL Agent shall be entitled to exercise such rights and remedies in
accordance therewith and with this Agreement, to the extent it has the lawful
right to do so, Term Lender hereby grants to ABL Agent (on behalf of itself and
the other ABL Creditors) an irrevocable, nonexclusive, worldwide license
(exercisable without payment of royalty or other compensation), to use or
sublicense any Intellectual Property (to the extent constituting Term Loan
Priority Collateral) now owned or hereafter acquired by it necessary to enable
such collection and/or realization, and including in such license access to

10

--------------------------------------------------------------------------------

 

all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout
thereof.  

2.3Perfection; Contesting Liens.

(a) Except as provided in Section 3.3 as between the ABL Creditors and Term Loan
Creditors, (i) the ABL Agent will be solely responsible for perfecting and
maintaining the perfection of its Liens on the Collateral, and (ii) the Term
Lender will be solely responsible for perfecting and maintaining the perfection
of its Liens on the Collateral. This Agreement is intended solely to govern the
respective Lien priorities as between the ABL Creditors and the Term Loan
Creditors and does not impose on the ABL Creditors or the Term Loan Creditors
any obligations in respect of the disposition of Proceeds of foreclosure on any
Collateral that would conflict with a prior perfected claim in favor of another
Person, an order or decree of a court or other Governmental Authority, or
applicable law.  

(b) Except for obligations expressly provided for herein, the ABL Agent and the
ABL Creditors will have no liability to any Term Loan Creditor for (and the Term
Lender hereby waives, on behalf of itself and the other Term Loan Creditors, any
claim arising from) any action or inaction by an ABL Creditor with respect to
any ABL Document, ABL Obligations or Collateral, including (i) the maintenance,
preservation, or collection of the ABL Obligations or any Collateral, and (ii)
the foreclosure upon, or the sale, liquidation, maintenance, preservation, or
other disposition of, any Collateral, including any such action or inaction that
results in a default or event of default under the Term Loan Documents. Except
for obligations expressly provided for herein, the Term Lender and the Term Loan
Creditors will have no liability to any ABL Creditor for (and the ABL Agent
hereby waives, on behalf of itself and the other ABL Creditors, any claim
arising from) any action or inaction by a Term Loan Creditor with respect to any
Term Loan Document, Term Loan Obligations or Collateral, including (x) the
maintenance, preservation, or collection of the Term Loan Obligations or any
Collateral, and (y) the foreclosure upon, or the sale, liquidation, maintenance,
preservation, or other disposition of, any Collateral permitted hereunder,
including any such action or inaction that results in a default or event of
default under the ABL Documents.  

(c) The ABL Agent will not have by reason of this Agreement or any other
document a fiduciary relationship with any ABL Creditor or any Term Loan
Creditor. The Term Lender will not have by reason of this Agreement or any other
document a fiduciary relationship with any ABL Creditor. The parties recognize
that the interests of the ABL Agent and the Term Lender may differ, and, except
for obligations expressly provided for herein, the ABL Agent may act in its own
interest or in the interest of the ABL Creditors without taking into account the
interests of any Term Loan Creditor and the Term Lender may act in its own
interest or in the interest of the Term Loan Creditors without taking into
account the interests of any ABL Creditor.  

(d) The ABL Agent will not (and hereby waives any right to) contest, encourage
or support any Person in contesting, directly or indirectly, in any proceeding
(including an Insolvency Proceeding) the validity, enforceability, perfection,
characterization or priority of any Lien securing or purportedly securing a Term
Loan Obligation provided, however that nothing in this Agreement shall be
construed to prevent or impair the rights of ABL Agent or any Creditor to
enforce the terms of this Agreement, including the provisions of this Agreement
relating to the priority of the Liens securing the ABL Obligations as provided
in Sections 2.1 and 3. The Term Lender will not (and hereby waives any right to)
contest, encourage or support any Person in contesting, directly or indirectly,
in any proceeding (including an Insolvency Proceeding) the validity,
enforceability, perfection, characterization or priority of any Lien securing or
purportedly securing an ABL Obligation provided, however that nothing in this
Agreement shall be construed to prevent or impair the rights of Term Lender or
any Term Loan Creditor to enforce the terms of this Agreement, including the
provisions of this Agreement relating to the priority of the Liens securing the
Term Loan Obligations as provided in Sections 2.1 and 3.  

2.4Payment Over; Application of Proceeds of Collateral.

(a) Until the Discharge of ABL Obligations other than Excess ABL Obligations,
whether or not an Insolvency Proceeding has commenced, any ABL Priority
Collateral, Distributions in respect thereof or Proceeds thereof received by any
Term Loan Creditor, including any such ABL Priority Collateral constituting
Proceeds, or any payment or Distribution, that may be received by any Term Loan
Creditor (i) in connection with the exercise of any right or remedy (including
any right of set-off or recoupment) with respect to the ABL Priority Collateral,
(ii) in connection with any insurance policy claim or any condemnation award (or
deed in lieu of condemnation) in respect

11

--------------------------------------------------------------------------------

 

of the ABL Priority Collateral, (iii) from the collection or other Disposition
of, or realization on, the ABL Priority Collateral in any Enforcement Action or
(except as provided in Section 6.10) pursuant to any Insolvency Proceeding or
(iv) in violation of this Agreement, shall be segregated and held in trust and
promptly paid over to the ABL Agent, for the benefit of the ABL Creditors, in
the same form as received, with any necessary endorsements to be applied to the
ABL Obligations in accordance with the ABL Credit Agreement. The ABL Agent is
authorized to make such endorsements as agent for the Term Loan Creditor. This
authorization is coupled with an interest and is irrevocable until the Discharge
of ABL Obligations. All ABL Priority Collateral and all Proceeds thereof
received after the Discharge of ABL Obligations other than Excess ABL
Obligations shall be forthwith paid over, in the kind or funds and currency
received, to the Term Loan Creditors for application to the Term Loan
Obligations (unless otherwise required by law or court order) and, after the
Discharge of Term Loan Obligations, to the ABL Creditors in respect of any
Excess ABL Obligations and next to whomever may be lawfully entitled thereto.

(b) Until the Discharge of Term Loan Obligations, whether or not an Insolvency
Proceeding has commenced, any Term Loan Priority Collateral, Distributions in
respect thereof or Proceeds thereof received by any ABL Creditor, including any
such Term Loan Priority Collateral constituting Proceeds, or any payment or
Distribution, that may be received by any ABL Creditor (i) in connection with
the exercise of any right or remedy (including any right of set-off or
recoupment) with respect to the Term Loan Priority Collateral, (ii) in
connection with any insurance policy claim or any condemnation award (or deed in
lieu of condemnation) in respect of the Term Loan Priority Collateral, (iii)
from the collection or other Disposition of, or realization on, the Term Loan
Priority Collateral in any Enforcement Action or (except as provided in Section
6.10) pursuant to any Insolvency Proceeding or (iv) in violation of this
Agreement, shall be segregated and held in trust and promptly paid over to the
Term Lender, for the benefit of the Term Loan Creditors, in the same form as
received, with any necessary endorsements to be applied to the Term Loan
Obligations in accordance with the Term Loan Credit Agreement. The Term Lender
is authorized to make such endorsements as agent for the ABL Creditor. This
authorization is coupled with an interest and is irrevocable until the Discharge
of Term Loan Obligations. All Term Loan Priority Collateral and all Proceeds
thereof received after the Discharge of Term Loan Obligations shall be forthwith
paid over, in the kind or funds and currency received, to the ABL Creditors for
application to the ABL Obligations (unless otherwise required by law or court
order) and next to whomever may be lawfully entitled thereto.

2.5Release of Collateral upon Enforcement Action or Permitted Sale or
Disposition.

(a) If the ABL Agent releases its Lien on all or any portion of the ABL Priority
Collateral in connection with: (i) an Enforcement Action, (ii) a sale in the
ordinary course pursuant to Section 363 of the Bankruptcy Code, the entry of an
order of the Bankruptcy Court pursuant to Section 363 of the Bankruptcy Code, or
in connection with the confirmation of a plan of reorganization in any
Insolvency Proceeding, or (iii) a Disposition of any ABL Priority Collateral
other than pursuant to an Enforcement Action (whether or not there is an Event
of Default under the ABL Documents), then, except as otherwise provided below,
any Lien of the Term Lender on such ABL Priority Collateral will be
automatically and simultaneously released to the same extent, and the Term
Lender will be deemed to have consented under the Term Loan Documents to such
transaction free and clear of the Term Lender’s security interest (it being
understood that the Term Lender shall still, subject to the terms of this
Agreement, have a security interest with respect to the Proceeds of such ABL
Priority Collateral except to the extent applied to ABL Obligations in
accordance with priorities in this Agreement) and to have waived the provisions
of the Term Loan Documents to the extent necessary to permit such transaction
and will promptly execute and deliver to the ABL Agent such Release Documents as
the ABL Agent requests to effectively release or confirm the release of such
Lien of the Term Lender and take such further actions as the ABL Agent shall
reasonably require in order to release or terminate such Term Lender’s Liens on
such ABL Priority Collateral (or release any Obligor that is an issuer of the
equity that is the subject of such transaction and each subsidiary thereof);
provided that such release will not occur without the consent of the Term Lender
for (x) an Enforcement Action, as to any ABL Priority Collateral the net cash
Proceeds of the Disposition of which will not be applied to permanently repay
(or otherwise reduce in the case of a “credit bid”) the ABL Obligations or any
DIP Financing, or (y) a Disposition (other than a Disposition described in (i)
or (ii) above), if the Disposition is prohibited by a provision of the Term Loan
Credit Agreement other than solely as the result of the existence of a default
or event of default under the Term Loan Documents.  

(b) If the Term Lender releases its Lien on all or any portion of the Term Loan
Priority Collateral in connection with: (i) an Enforcement Action, (ii) a sale
in the ordinary course pursuant to Section 363 of the Bankruptcy Code, the entry
of an order of the Bankruptcy Court pursuant to Section 363 of the Bankruptcy
Code, or

12

--------------------------------------------------------------------------------

 

in connection with the confirmation of a plan of reorganization in any
Insolvency Proceeding, or (iii) a Disposition of any Term Loan Priority
Collateral other than pursuant to an Enforcement Action (whether or not there is
an Event of Default under the Term Loan Documents), then, except as otherwise
provided below, any Lien of the ABL Agent on such Term Loan Priority Collateral
will be automatically and simultaneously released to the same extent, and the
ABL Agent will be deemed to have consented under the ABL Loan Documents to such
transaction free and clear of the ABL Agent’s security interest (it being
understood that the ABL Agent shall still, subject to the terms of this
Agreement, have a security interest with respect to the Proceeds of such Term
Loan Priority Collateral except to the extent applied to Term Loan Obligations
in accordance with priorities in this Agreement) and to have waived the
provisions of the ABL Loan Documents to the extent necessary to permit such
transaction and will promptly execute and deliver to the Term Lender such
Release Documents as the Term Lender requests to effectively release or confirm
the release of such Lien of the ABL Agent and take such further actions as the
Term Lender shall reasonably require in order to release or terminate such ABL
Agent’s Liens on such Term Loan Priority Collateral (or release any Obligor that
is an issuer of the equity that is the subject of such transaction and each
subsidiary thereof); provided that such release will not occur without the
consent of the ABL Agent for (x) an Enforcement Action, as to any Term Loan
Priority Collateral the net cash Proceeds of the Disposition of which will not
be applied to permanently repay (or otherwise reduce in the case of a “credit
bid”) the Term Loan Obligations, or (y) a Disposition (other than a Disposition
described in (i) or (ii) above), if the Disposition is prohibited by a provision
of the ABL Credit Agreement other than solely as the result of the existence of
a default or event of default under the ABL Loan Documents.  

2.6Power of Attorney.

(a) The Term Lender hereby appoints the ABL Agent and any officer or agent of
the ABL Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the place and stead of the
Term Lender and the other Term Loan Creditors or in the ABL Agent’s own name, in
the ABL Agent’s discretion to take any action and to execute any and all
documents and instruments that may be reasonable and appropriate for the purpose
of carrying out the terms of Section 2.5, including any endorsements or other
instruments of transfer or release. This appointment is coupled with an interest
and is irrevocable until the Discharge of ABL Obligations or such time as this
Agreement is terminated in accordance with its terms. No Person to whom this
power of attorney is presented, as authority for the ABL Agent (or any officer
or agent of the ABL Agent) to take any action or actions contemplated hereby,
shall be required to inquire into or seek confirmation from any Term Loan
Creditor as to the authority of the ABL Agent (or any such officer or agent) to
take any action described herein, or as to the existence of or fulfillment of
any condition to this power of attorney, which is intended to grant to the ABL
Agent (or any officer or agent of the ABL Agent) the authority to take and
perform the actions contemplated herein. The Term Lender irrevocably waives any
right to commence any suit or action, in law or equity, against any Person which
acts in reliance upon or acknowledges the authority granted under this power of
attorney. The Term Lender hereby ratifies all that said attorneys shall do or
cause to be done in accordance with the power of attorney granted in this
Section 2.6.  

(b) The ABL Agent hereby appoints the Term Lender and any officer or agent of
the Term Lender, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the place and stead of the ABL
Agent and the other ABL Creditors or in the Term Lender’s own name, in the Term
Lender’s discretion to take any action and to execute any and all documents and
instruments that may be reasonable and appropriate for the purpose of carrying
out the terms of Section 2.5, including any endorsements or other instruments of
transfer or release. This appointment is coupled with an interest and is
irrevocable until the Discharge of Term Loan Obligations or such time as this
Agreement is terminated in accordance with its terms. No Person to whom this
power of attorney is presented, as authority for the Term Lender (or any officer
or agent of the Term Lender) to take any action or actions contemplated hereby,
shall be required to inquire into or seek confirmation from any ABL Creditor as
to the authority of the Term Lender (or any such officer or agent) to take any
action described herein, or as to the existence of or fulfillment of any
condition to this power of attorney, which is intended to grant to the Term
Lender (or any officer or agent of the Term Lender) the authority to take and
perform the actions contemplated herein. The ABL Agent irrevocably waives any
right to commence any suit or action, in law or equity, against any Person which
acts in reliance upon or acknowledges the authority granted under this power of
attorney. The ABL Agent hereby ratifies all that said attorneys shall do or
cause to be done in accordance with the power of attorney granted in this
Section 2.6.  

2.7Waiver. Each of the Secured Creditors, (a) waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations under the
Documents and notice of or proof of reliance by the Secured

13

--------------------------------------------------------------------------------

 

Creditors upon this Agreement and protest, demand for payment or notice except
to the extent otherwise specified herein and (b) acknowledges and agrees that
the other Secured Creditors have relied upon the Lien priority and other
provisions hereof in entering into the Documents and in making funds available
to the Borrowers thereunder.

2.8Notice of Interest in Collateral. This Agreement is intended, in part, to
constitute an authenticated notification of a claim by each Secured Creditor to
the other Secured Creditors of an interest in the Collateral in accordance with
the provisions of Sections 9-611 and 9-621 of the UCC.

2.9New Liens. Until termination of this Agreement in accordance with Section
8.1, the parties hereto agree that no additional Liens shall be granted or
permitted on any asset of any Borrower or any other Obligor or subsidiary of any
Borrower or any other Obligor (i) to secure any Term Loan Obligation unless a
Lien on such asset shall also be granted to secure the ABL Obligations
concurrently therewith, or (ii) to secure any ABL Obligations unless a Lien on
such asset shall also be granted to secure the Term Loan Obligations
concurrently therewith, which, in each case, shall be subject to the priorities
set forth in this Agreement. To the extent that the foregoing provisions of this
Section are not complied with for any reason, without limiting any other rights
and remedies available to the ABL Agent, ABL Creditors, Term Lender or Term Loan
Creditors, as applicable, ABL Agent, on behalf of the ABL Creditors, and Term
Lender, on behalf of the Term Loan Creditors, each agree that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.9 shall be subject to the terms of
this Agreement, including the turnover provisions of Section 2.4.  

2.10Identity of Liens and Obligors. The Parties intend that the Obligors under
ABL Documents and the Collateral securing the ABL Obligations and the Obligors
under the Term Loan Documents and the Collateral securing the Term Loan
Obligations be identical, but subject to the respective priorities set forth
herein. Accordingly, subject to the other provisions of this Agreement, the
Parties will use commercially reasonable efforts to cooperate:

(a) to determine, upon the reasonable written request of the ABL Agent or the
Term Lender, the identity of the Obligors and the specific assets included in
the Collateral securing their respective Obligations and to undertake the
necessary actions to create and perfect the Liens thereon;

(b) to provide that any Lien obtained by any Secured Creditor in respect of any
judgment obtained in respect of any Obligations shall be subject in all respects
to the terms of this Agreement.

(c) upon request by ABL Agent or Term Lender, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the ABL Priority Collateral and the
Term Loan Priority Collateral and the steps taken or to be taken to perfect
their respective Liens thereon and the identity of the respective parties
obligated under the ABL Documents and the Term Loan Documents; and

(d) the ABL Collateral Documents and Term Loan Collateral Documents shall have,
in all material respects, the same terms and conditions other than with respect
to the priority set forth herein.

Section 3.

Enforcement of Security.

3.1Exercise of Remedies against Collateral and Standstill.

(a) Subject to clause (c) below, until the Discharge of ABL Obligations (other
than the Excess ABL Obligations), the ABL Creditors will have the exclusive
right to (1) commence and maintain Enforcement Actions (including the rights to
set-off or “credit bid” their debt) against the ABL Priority Collateral, (2)
subject to Section 2.5, make determinations regarding the release or disposition
of, or restrictions with respect to, the ABL Priority Collateral, and (3)
otherwise enforce the rights and remedies of a secured creditor under the UCC
and other applicable law and the Bankruptcy Laws of any applicable jurisdiction
in respect of the ABL Priority Collateral in such order and in such manner as
the ABL Creditors may determine in their sole discretion without consulting with
or obtaining the consent of any Term Loan Creditor and regardless of whether any
such exercise is adverse to the interests of any Term Loan Creditor, except as
otherwise required pursuant to the UCC and applicable law, subject to the
relative priorities described in Section 2.1. In conducting any public or
private sale under the UCC, 10 days’ notice shall be

14

--------------------------------------------------------------------------------

 

deemed to be commercially reasonable notice. The ABL Agent and the other ABL
Creditors may take Enforcement Actions against ABL Loan Priority Collateral
pursuant to the provisions of the ABL Documents all in such manner as they may
determine in the exercise of their sole discretion. Such Enforcement Actions may
include the rights of an agent appointed by them to sell or otherwise dispose of
ABL Priority Collateral upon foreclosure, to incur expenses in connection with
such sale or disposition, and to exercise all the rights and remedies of a
secured creditor under the UCC and of a secured creditor under the Bankruptcy
Laws of any applicable jurisdiction. Except as provided in this Section 3.1 and
Section 3.2 below, notwithstanding any rights or remedies available to a Term
Loan Creditor under any of the Term Loan Documents, applicable law or otherwise,
a Term Loan Creditor shall not take any Enforcement Action in respect of ABL
Priority Collateral. Until the Discharge of ABL Obligations, but subject to
Section 2.1, each Term Loan Creditor agrees it (1) shall not take any action
that would hinder any exercise of remedies or the taking of any Enforcement
Action against the ABL Priority Collateral permitted under the ABL Documents,
and (2) waives any right it may have as a junior lien creditor or otherwise to
object to the manner in which the ABL Agent or the ABL Creditors may seek to
take any Enforcement Action in respect of the ABL Priority Collateral (including
any right to object to an ABL Creditor accepting any ABL Priority Collateral in
full or partial satisfaction of ABL Obligations under Section 9-620 of the UCC),
regardless of whether any action or omission by or on behalf of the ABL Agent
and the ABL Creditors is adverse to the interest of the Term Loan Creditors.

(b) Subject to clause (d) below, until the Discharge of Term Loan Obligations,
the Term Loan Creditors will have the exclusive right to (1) commence and
maintain Enforcement Actions (including the rights to set-off or “credit bid”
their debt) against the Term Loan Priority Collateral, (2) subject to Section
2.5, make determinations regarding the release or disposition of, or
restrictions with respect to, the Term Loan Priority Collateral, and (3)
otherwise enforce the rights and remedies of a secured creditor under the UCC
and other applicable law and the Bankruptcy Laws of any applicable jurisdiction
in respect of the Term Loan Priority Collateral in such order and in such manner
as the Term Loan Creditors may determine in their sole discretion without
consulting with or obtaining the consent of any ABL Creditor and regardless of
whether any such exercise is adverse to the interests of any ABL Creditor,
except as otherwise required pursuant to the UCC and applicable law, subject to
the relative priorities described in Section 2.1. In conducting any public or
private sale under the UCC, 10 days’ notice shall be deemed to be commercially
reasonable notice. The Term Lender and the other Term Loan Creditors may take
Enforcement Actions against Term Loan Priority Collateral pursuant to the
provisions of the Term Loan Documents all in such manner as they may determine
in the exercise of their sole discretion. Such Enforcement Actions may include
the rights of an agent appointed by them to sell or otherwise dispose of Term
Loan Priority Collateral upon foreclosure, to incur expenses in connection with
such sale or disposition, and to exercise all the rights and remedies of a
secured creditor under the UCC and of a secured creditor under the Bankruptcy
Laws of any applicable jurisdiction. Except as provided in this Section 3.1 and
Section 3.2 below, notwithstanding any rights or remedies available to an ABL
Creditor under any of the ABL Documents, applicable law or otherwise, an ABL
Creditor shall not take any Enforcement Action in respect of Term Loan Priority
Collateral. Until the Discharge of Term Loan Obligations, but subject to Section
2.1, each ABL Creditor agrees it (1) shall not take any action that would hinder
any exercise of remedies or the taking of any Enforcement Action against the
Term Loan Priority Collateral permitted under the Term Loan Documents, and (2)
waives any right it may have as a junior lien creditor or otherwise to object to
the manner in which the Term Lender or the Term Loan Creditors may seek to take
any Enforcement Action in respect of the Term Loan Priority Collateral
(including any right to object to a Term Loan Creditor accepting any Term Loan
Priority Collateral in full or partial satisfaction of Term Loan Obligations
under Section 9-620 of the UCC), regardless of whether any action or omission by
or on behalf of the Term Lender and the Term Loan Creditors is adverse to the
interest of the ABL Creditors.

(c) Notwithstanding the preceding Section 3.1(a), Term Loan Creditors may
commence and may continue an Enforcement Action with respect to ABL Priority
Collateral following the occurrence and during the continuance of a Term Loan
Default only if: (1) the Standstill Period with respect thereto shall have
elapsed; (2) the ABL Agent is not then pursuing with commercially reasonable
diligence an Enforcement Action with respect to all or a material portion of the
ABL Priority Collateral or attempting with commercially reasonable diligence to
vacate any stay or prohibition against such exercise; (3) any acceleration of
the Term Loan Obligations has not been rescinded; (4) the Term Lender has
provided the ABL Agent at least 10 Business Days prior written notice of its
intention to take such Enforcement Action, which notice (A) may be given during,
but not prior to, the pendency of any Standstill Period applicable thereto, and
(B) if such Enforcement Action will include any Disposition, such Disposition
shall be a Permitted Term Loan Disposition and such notice shall specify the
principal proposed terms of the sale, identity of the expected purchasers (if
known) and the type and amount of consideration expected to be received; (5) the
ABL

15

--------------------------------------------------------------------------------

 

Agent is not then engaged in either of (A) the notification of account debtors
to make payments to the ABL Agent or its agents, or (B) exercising dominion over
any cash or security accounts of any Obligor; and (6) the applicable Obligor is
not then a debtor in an Insolvency Proceeding.

(d) Notwithstanding the preceding Section 3.1(b), ABL Creditors may commence and
may continue an Enforcement Action with respect to Term Loan Priority Collateral
following the occurrence and during the continuance of a ABL Default only if:
(1) the Standstill Period with respect thereto shall have elapsed; (2) the Term
Lender is not then pursuing with commercially reasonable diligence an
Enforcement Action with respect to all or a material portion of the Term Loan
Priority Collateral or attempting with commercially reasonable diligence to
vacate any stay or prohibition against such exercise; (3) any acceleration of
the ABL Obligations has not been rescinded; (4) the ABL Agent has provided the
Term Lender at least 10 Business Days prior written notice of its intention to
take such Enforcement Action, which notice (A) may be given during, but not
prior to, the pendency of any Standstill Period applicable thereto, and (B) if
such Enforcement Action will include any Disposition, such Disposition shall be
a Permitted ABL Disposition and such notice shall specify the principal proposed
terms of the sale, identity of the expected purchasers (if known) and the type
and amount of consideration expected to be received; (5) the Term Lender is not
then engaged in either of (A) the notification of account debtors to make
payments to the Term Lender or its agents, or (B) exercising dominion over any
cash or security accounts of any Obligor; and (6) the applicable Obligor is not
then a debtor in an Insolvency Proceeding.

3.2Permitted Actions.

(a) Notwithstanding Section 3.1(a), and subject to Section 2.1, a Term Loan
Creditor may (a) file a proof of claim or statement of interest, vote, subject
to Section 6.9, on a plan of reorganization (including a vote to accept or
reject a plan of partial or complete liquidation, reorganization, arrangement,
composition, or extension), and make other filings, arguments, and motions, with
respect to the Term Loan Obligations and the Term Loan Priority Collateral in
any Insolvency Proceeding commenced by or against any Obligor; (b) take action
to create, perfect, preserve, or protect (but not enforce) its Lien on the ABL
Priority Collateral, so long as such actions are not adverse to the priority
status in accordance with this Agreement of Liens on the ABL Priority Collateral
securing the ABL Obligations or the ABL Creditors’ rights to exercise remedies
or otherwise not in accordance with this Agreement; (c) file necessary pleadings
in opposition to a claim objecting to or otherwise seeking the disallowance of a
Term Loan Obligation or a Lien securing the Term Loan Obligations; (d) join (but
not exercise any control over) a judicial foreclosure or Lien enforcement
proceeding with respect to the ABL Priority Collateral initiated by the ABL
Agent, to the extent that such action could not reasonably be expected to
interfere materially with the Enforcement Action, but no Term Loan Creditor may
receive any Proceeds thereof unless expressly permitted herein; (e) bid for or
purchase ABL Priority Collateral at any public, private, or judicial foreclosure
upon such ABL Priority Collateral initiated by any ABL Creditor, or any sale of
ABL Priority Collateral during an Insolvency Proceeding; provided that such bid
may not include a “credit bid” in respect of any Term Loan Obligations unless
the net cash Proceeds of such bid are otherwise sufficient to cause the
Discharge of ABL Obligations (other than the Excess ABL Obligations) and are
applied to cause such Discharge of the ABL Obligations (other than the Excess
ABL Obligations), in each case, at the closing of the sale based on such bid;
(f) accelerate any Term Loan Obligations in accordance with the provisions of
the Term Loan Documents (except for acceleration which occurs automatically and
without notice under the Term Loan Documents or by operation of Bankruptcy
Laws); and (g) seek adequate protection during an Insolvency Proceeding to the
extent expressly permitted by Section 6, in the case of each of clauses (a)
through (g), in a manner not inconsistent with the other terms of this
Agreement. Except as expressly provided for herein, (1) no provision hereof
shall be construed to prohibit the payment by a Borrower of interest, regularly
scheduled principal payments and other amounts owed in respect of the Term Loan
Obligations so long as (A) no Event of Default shall have occurred and be
continuing (both before and after giving effect to the payment of such interest
and/or principal as demonstrated by a Compliance Certificate (as defined in the
Term Loan Documents) prepared on a pro forma basis and delivered prior to each
such payment), and (B) the receipt thereof is not the direct or indirect result
of any Enforcement Action by Term Loan Creditors, and (2) unless and until the
Discharge of the ABL Obligations (other than the Excess ABL Obligations) shall
have occurred, the sole right of the Term Loan Creditors with respect to the ABL
Priority Collateral is to hold a Lien on the ABL Priority Collateral pursuant to
any documents or instruments granting or purporting to grant a Lien (directly or
indirectly) on real or personal property to secure a Term Loan Obligation or
granting rights or remedies with respect to such Liens (the “Term Loan
Collateral Documents”) for the period and to the extent granted therein and to
receive the proceeds thereof, if any, after such Discharge of the ABL
Obligations shall have occurred.

16

--------------------------------------------------------------------------------

 

(b) Notwithstanding Section 3.1(c), and subject to Section 2.1, an ABL Creditor
may (a) file a proof of claim or statement of interest, vote, subject to Section
6.9, on a plan of reorganization (including a vote to accept or reject a plan of
partial or complete liquidation, reorganization, arrangement, composition, or
extension), and make other filings, arguments, and motions, with respect to the
ABL Obligations and the ABL Priority Collateral in any Insolvency Proceeding
commenced by or against any Obligor; (b) take action to create, perfect,
preserve, or protect (but not enforce) its Lien on the Term Loan Priority
Collateral, so long as such actions are not adverse to the priority status in
accordance with this Agreement of Liens on the Term Loan Priority Collateral
securing the Term Loan Obligations or the Term Loan Creditors’ rights to
exercise remedies or otherwise not in accordance with this Agreement; (c) file
necessary pleadings in opposition to a claim objecting to or otherwise seeking
the disallowance of an ABL Obligation or a Lien securing the ABL Obligations;
(d) join (but not exercise any control over) a judicial foreclosure or Lien
enforcement proceeding with respect to the Term Loan Priority Collateral
initiated by the Term Lender, to the extent that such action could not
reasonably be expected to interfere materially with the Enforcement Action, but
no ABL Creditor may receive any Proceeds thereof unless expressly permitted
herein; (e) bid for or purchase Term Loan Priority Collateral at any public,
private, or judicial foreclosure upon such Term Loan Priority Collateral
initiated by any Term Loan Creditor, or any sale of Term Loan Priority
Collateral during an Insolvency Proceeding; provided that such bid may not
include a “credit bid” in respect of any ABL Obligations unless the net cash
Proceeds of such bid are otherwise sufficient to cause the Discharge of Term
Loan Obligations and are applied to cause such Discharge of the Term Loan
Obligations, in each case, at the closing of the sale based on such bid; (f)
accelerate any ABL Obligations in accordance with the provisions of the ABL
Documents (except for acceleration which occurs automatically and without notice
under the ABL Documents or by operation of Bankruptcy Laws); and (g) seek
adequate protection during an Insolvency Proceeding to the extent expressly
permitted by Section 6, in the case of each of clauses (a) through (g), in a
manner not inconsistent with the other terms of this Agreement. Except as
expressly provided for herein, (1) no provision hereof shall be construed to
prohibit the payment by a Borrower of interest, regularly scheduled principal
payments and other amounts owed in respect of the ABL Obligations so long as (A)
no Event of Default shall have occurred and be continuing (both before and after
giving effect to the payment of such interest and/or principal as demonstrated
by a Compliance Certificate (as defined in the ABL Documents) prepared on a pro
forma basis and delivered prior to each such payment), and (B) the receipt
thereof is not the direct or indirect result of any Enforcement Action by ABL
Creditors, and (2) unless and until the Discharge of the Term Loan Obligations
shall have occurred, the sole right of the ABL Creditors with respect to the
Term Loan Priority Collateral is to hold a Lien on the Term Loan Priority
Collateral pursuant to any documents or instruments granting or purporting to
grant a Lien (directly or indirectly) on real or personal property to secure an
ABL Obligation or granting rights or remedies with respect to such Liens (the
“ABL Collateral Documents”) for the period and to the extent granted therein and
to receive the proceeds thereof, if any, after such Discharge of the Term Loan
Obligations shall have occurred.

3.3Collateral In Possession.

(a) If the ABL Agent or the Term Lender has any tangible personal property or
deposit accounts or securities accounts in its possession or control (“Pledged
Collateral”), then, subject to Section 2.1 and this Section 3.3, it will possess
or control such Pledged Collateral as bailee or agent for perfection for the
benefit of the other party as secured party, so as to satisfy the requirements
of sections 8-106(d)(3), 8-301(a)(2), and 9-313(c) of the UCC. The ABL Agent or
the Term Lender will have no obligation to any ABL Creditor or Term Loan
Creditor to ensure that any Pledged Collateral is genuine or owned by any of the
Obligors or to preserve rights or benefits of any Person except as expressly set
forth in this Section 3.3. In this Section 3.3, “control” has the meaning given
that term in sections 8-106 and 9-314 of the UCC.

(b) The duties or responsibilities of the ABL Agent or the Term Lender, as
applicable, under this Section 3.3 will be limited solely to possessing or
controlling the applicable Pledged Collateral as bailee or agent for perfection
in accordance with this Section 3.3 and delivering such Pledged Collateral upon
a Discharge of Obligations, as provided in subsection (d) below. Each of the ABL
Agent and the Term Lender make no representation or warranty as to whether the
provision of this Section 3.3 are sufficient to perfect the security interest in
any Collateral in which the ABL Agent or the Term Lender, as applicable, has
such possession or control.

(c) Upon the Discharge of ABL Obligations (other than the Excess ABL
Obligations), ABL Agent will deliver or transfer (subject to the terms of any
control agreement) control of any Pledged Collateral in its possession or
control, together with any necessary endorsements (which endorsements will be
without recourse and

17

--------------------------------------------------------------------------------

 

without any representation or warranty), first, to the Term Lender if any Term
Loan Obligations remain outstanding, and second, to the applicable Obligor or
Obligors or, in the case of clauses first and second, as a court of competent
jurisdiction may otherwise direct.

(d) Upon the Discharge of Term Loan Obligations, Term Lender will deliver or
transfer (subject to the terms of any control agreement) control of any Pledged
Collateral in its possession or control, together with any necessary
endorsements (which endorsements will be without recourse and without any
representation or warranty), first, to the ABL Agent if any ABL Obligations
remain outstanding, and second, to the applicable Obligor or Obligors or, in the
case of clauses first and second, as a court of competent jurisdiction may
otherwise direct.

3.4Waiver of Marshaling and Similar Rights. Until the Discharge of ABL
Obligations, the Term Lender and each other Term Loan Creditor, to the fullest
extent permitted by applicable law, waives as to the ABL Agent and each other
ABL Creditor all requirements regarding, and agrees not to demand, request,
plead or otherwise claim the benefit of, any marshaling, appraisal, valuation or
other similar right that may otherwise be available under applicable law in
respect of the Term Loan Priority Collateral. Until the Discharge of Term Loan
Obligations, the ABL Agent and each other ABL Creditor, to the fullest extent
permitted by applicable law, waives as to the Term Lender and each other Term
Loan Creditor all requirements regarding, and agrees not to demand, request,
plead or otherwise claim the benefit of, any marshaling, appraisal, valuation or
other similar right that may otherwise be available under applicable law in
respect of the ABL Loan Priority Collateral.

3.5Insurance and Condemnation Awards. Until the Discharge of ABL Obligations
(other than the Excess ABL Obligations), and subject to the rights of the
Obligors under the ABL Documents, ABL Agent will have the exclusive right to
adjust settlement for any losses covered by an insurance policy covering the ABL
Priority Collateral, and to approve an award granted in a condemnation or
similar proceeding (or a deed in lieu of condemnation) affecting the ABL
Priority Collateral, and all proceeds of such policy, award, or deed will be
applied in accordance with Section 2.4 and thereafter, if no Term Loan
Obligations are outstanding, to the payment to the owner of the subject
property, such other Person as may be entitled thereto, or as a court of
competent jurisdiction may otherwise direct. Until the Discharge of Term Loan
Obligations, and subject to the rights of the Obligors under the Term Loan
Documents, Term Lender will have the exclusive right to adjust settlement for
any losses covered by an insurance policy covering the Term Loan Priority
Collateral, and to approve an award granted in a condemnation or similar
proceeding (or a deed in lieu of condemnation) affecting the Term Loan Priority
Collateral, and all proceeds of such policy, award, or deed will be applied in
accordance with Section 2.4 and thereafter, if no ABL Obligations are
outstanding, to the payment to the owner of the subject property, such other
Person as may be entitled thereto, or as a court of competent jurisdiction may
otherwise direct.

Section 4.

Covenants.

4.1Amendments to ABL Documents. Until the termination of this Agreement in
accordance with Section 8.1 has occurred, and notwithstanding anything to the
contrary contained in the ABL Documents, the ABL Creditors shall not, without
the prior written consent of the Term Lender, amend, restate, supplement,
modify, substitute, renew or Refinance any or all of the ABL Documents to (i)
directly or indirectly increase the interest rate in respect of the ABL
Obligations (excluding, without limitation, imposition of the default rate set
forth in the ABL Documents in effect as of the date hereof) by more than 3.0%
per annum on a weighted average basis, (ii) shorten the maturity or weighted
average life to maturity of the ABL Obligations, require that any payment on the
ABL Obligations be made earlier than the date originally scheduled for such
payment or that any commitment expire any earlier than the date originally
scheduled therefor, or add or make more restrictive any mandatory prepayment,
redemption, repurchase, sinking fund or similar requirement, (iii) add or modify
in a manner adverse to any Obligor or any Term Loan Creditor any covenant,
agreement or event of default under the ABL Documents, (iv) restrict the
amendment of the Term Loan Documents except as set forth in Section 4.1, (v)
increase the principal amount of the ABL Obligations (other than, subject to
clause (i) above, as a result of interest thereon, fees or other Obligations
under the ABL Documents having been paid in-kind or capitalized) or (vi) amend
or waive the conditions precedent to funding the ABL Loans.

4.2Amendments to Term Loan Documents. Until termination of this Agreement in
accordance with Section 8.1 has occurred, and notwithstanding anything to the
contrary contained in the Term Loan Documents, the Term Loan Creditors shall
not, without the prior written consent of the ABL Agent, amend, restate,
supplement,

18

--------------------------------------------------------------------------------

 

modify, substitute, renew or Refinance any or all of the Term Loan Documents to
(i) directly or indirectly increase the interest rate in respect of the Term
Loan Obligations (excluding, without limitation, imposition of the default rate
set forth in the Term Loan Documents in effect as of the date hereof) by more
than 3.0% per annum on a weighted average basis, (ii) shorten the maturity or
weighted average life to maturity of the Term Loan Obligations, require that any
payment on the Term Loan Obligations be made earlier than the date originally
scheduled for such payment or that any commitment expire any earlier than the
date originally scheduled therefor, or add or make more restrictive any
mandatory prepayment, redemption, repurchase, sinking fund or similar
requirement, (iii) add or modify in a manner adverse to any Obligor or any ABL
Creditor any covenant, agreement or event of default under the Term Loan
Documents, (iv) restrict the amendment of the ABL Documents except as set forth
in Section 4.1, (v) increase the principal amount of the Term Loan Obligations
(other than, subject to clause (i) above, as a result of interest thereon, fees
or other Obligations under the Term Loan Documents having been paid in-kind or
capitalized) or (vi) amend or waive the conditions precedent to funding the Term
Loan Loans; and

4.3Amendments to Collateral Documents. If an ABL Creditor or Term Loan Creditor
and an Obligor modify any documents or instruments granting or purporting to
grant a Lien (directly or indirectly) on real or personal property to secure an
ABL Obligation or a Term Loan Obligation, as applicable, or granting rights or
remedies with respect to such Liens, the modification will apply automatically
to any comparable provision of a Term Loan Collateral Document or the ABL
Collateral Documents, as applicable, without the consent of the other Secured
Creditors and without any action by Term Lender, ABL Agent or any Obligor;
provided that no such modification will (a) remove or release the Lien of the
Term Loan Creditors or the ABL Creditors on such Collateral, except to the
extent that (1) the release is permitted hereunder and (2) there is a
corresponding release of the Lien of the other Secured Creditors on the
Collateral, (b) impose duties on the Term Lender or the ABL Agent without its
consent, (c) permit other Liens on the Collateral not permitted under the terms
of the Term Loan Documents or the ABL Documents, as applicable, other than as
provided in Section 6, or (d) by its terms be materially adverse to the interest
of the Term Loan Creditors to a greater extent than the ABL Creditors or the ABL
Creditors to a greater extent than the Term Loan Creditors, as applicable (other
than by virtue of their relative priorities and rights and obligations
hereunder).  

4.4Effect of Refinancing.

(a)If the Discharge of ABL Obligations is being effected through a Refinancing,
provided that (1) the ABL Agent gives a notice of such Refinancing to the Term
Lender prior to such Refinancing (except as otherwise provided in Section 6.2)
and (2) the credit agreement and the other documents evidencing such new ABL
Obligations (the “New ABL Documents”) do not effect an amendment, supplement or
other modification of the terms of the ABL Obligations in a manner that is
prohibited by Section 4.1, then (A) such Discharge of ABL Obligations shall be
deemed not to have occurred for all purposes of this Agreement, (B) the
indebtedness under such Refinancing and all other obligations under the credit
documents evidencing such indebtedness (the “New ABL Obligations”) shall be
treated as ABL Obligations (or Excess ABL Obligations, as the case may be) for
all purposes of this Agreement, (C) the New ABL Documents shall be treated as
the ABL Documents and (D) the agent (or, if not a syndicated credit, the lender)
under the New ABL Documents (the “New ABL Agent”) shall be deemed to be the ABL
Agent for all purposes of this Agreement. Upon receipt of a notice of
Refinancing under the preceding sentence, which notice shall include the
identity of the New ABL Agent, the Term Lender shall promptly enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the New ABL Agent may reasonably request in order to provide to the New ABL
Agent and the holders of the New ABL Obligations the rights and powers set forth
herein; provided that the failure of the Term Lender to enter into such
documents and agreements shall not affect the rights of the party that
consummates the Refinancing to rely on and enforce the terms of this
Agreement.  

(b)If the Discharge of Term Loan Obligations is being effected through a
Refinancing, provided that (1) the Term Lender gives a notice of such
Refinancing to the ABL Agent prior to such Refinancing and (2) the credit
agreement and the other documents evidencing such New Term Loan Obligations (the
“New Term Loan Documents”) do not effect an amendment, supplement or other
modification of the terms of the Term Loan Obligations in a manner that is
prohibited by Section 4.2, then (A) such Discharge of Term Loan Obligations
shall be deemed not to have occurred for all purposes of this Agreement, (B) the
indebtedness under such Refinancing and all other obligations under the credit
documents evidencing such indebtedness (the “New Term Loan Obligations”) shall
be treated as Term Loan Obligations for all purposes of this Agreement, (C) the
New Term Loan Documents shall be treated as the Term Loan Documents and (D) the
lender (or, if a syndicated credit, the agent) under the New

19

--------------------------------------------------------------------------------

 

Term Loan Documents (the “New Term Lender”) shall be deemed to be the Term
Lender for all purposes of this Agreement. Upon receipt of a notice of
Refinancing under the preceding sentence, which notice shall include the
identity of the New Term Lender, the ABL Agent shall promptly enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the New Term Lender may reasonably request in order to provide to the New
Term Lender the rights and powers set forth herein; provided that the failure of
the ABL Agent to enter into such documents and agreements shall not affect the
rights of the party that consummates the Refinancing to rely on and enforce the
terms of this Agreement.  

(c)By their acknowledgement hereto, Obligors agree to cause the agreement,
document or instrument pursuant to which any New ABL Agent or any New Term
Lender is appointed to provide that the New ABL Agent or New Term Lender, as
applicable, agrees to be bound by the terms of this Agreement.

Section 5.

Term Loan Creditors’ Purchase Option.

5.1Purchase Option. If there is (a) an acceleration of the ABL Obligations in
accordance with the ABL Credit Agreement or (b) the commencement of an
Insolvency Proceeding (each a “Purchase Event”), then Term Loan Creditors or any
nominees thereof who are Affiliates of the Term Loan Creditors or Term Lender
and who agree to bound to this Agreement (“Purchasers”) may, within 45 calendar
days of the first such Purchase Event to occur (unless such 45th day is not a
Business Day in which event the period shall be extended to the next Business
Day), and not afterwards, purchase all, but not less than all, of the ABL
Obligations other than the Excess ABL Obligations (the “Purchase Obligations”)
for the Purchase Price. The ABL Agent shall provide notice of the occurrence of
a Purchase Event of the kind in Section 5.1(a) (an “Acceleration Notice”) to the
Term Lender; provided that any failure to provide such notice shall not be a
default or breach of this Agreement, but the time periods in Section 5.2 shall
not begin to run until such notice has been sent. Such Acceleration Notice shall
contain a good faith estimate of the outstanding ABL Obligations on or about the
date of such Acceleration Notice, it being understood that the ABL Obligations
include a revolving credit facility, pursuant to which Borrowers may borrow,
repay and re-borrow amounts thereunder, that any such good faith estimate will
be subject to such borrowings and repayments. Notwithstanding anything in the
ABL Documents to the contrary, no consent of any Obligor to such purchase shall
be required. Such purchase will be made pursuant to an “Assignment” (as such
term is defined in the ABL Credit Agreement in effect as of the date hereof, but
including only those representations and warranties of the Assignor thereunder
as are specified in Section 5.6), whereby the Purchasers will assume all funding
commitments, if any, and Obligations of ABL Creditors under the ABL Documents,
and (3) otherwise be subject to the terms and conditions of this Section 5. Each
ABL Creditor will retain all rights to indemnification provided in the relevant
ABL Documents for all claims and other amounts relating to facts and
circumstances relating to such ABL Creditor’s holdings of the ABL Obligations
(except to the extent such claims and other amounts were included in the
Purchase Price), and such rights shall be secured by the Liens securing the ABL
Obligations. No amendment, modification or waiver following any purchase under
this Section 5 of any indemnification provisions under the ABL Documents shall
be effective as to any ABL Creditor or any Affiliate or officer, director,
employee or other related indemnified person of such ABL Creditor (“Indemnified
ABL Person”) without the prior written consent of such Indemnified ABL Person,
and such indemnification provisions shall continue in full force and effect for
the benefit of the Indemnified ABL Persons whether or not any ABL Documents
otherwise remain in effect.

5.2Purchase Notice.

(a)The Purchasers desiring to purchase all of the Purchase Obligations will
deliver a written notice (the “Purchase Notice”) to the ABL Agent no later than
forty (40) days after the occurrence of a Purchase Event that (1) is signed by
the Purchasers, (2) states that it is a Purchase Notice under this Section 5 and
in the case of a Purchaser who is a nominee of a Term Loan Creditor, states that
such Purchaser agrees to bound to the terms of this Agreement, (3) states that
each Purchaser is irrevocably electing to purchase, in accordance with this
Section 5, the percentage of all of the Purchase Obligations stated in the
Purchase Notice for that Purchaser, which percentages must aggregate exactly
100% for all Purchasers, (4) contains a representation and warranty by each
Purchaser that the Purchase Notice conforms with the Term Loan Documents and any
other binding agreement among the Term Loan Creditors and any nominee of such
Term Loan Creditors, and (5) designates a purchase date (the “Purchase Date”) on
which the purchase will occur, that is (x) at least one (1) but not more than
five (5) Business Days after the ABL Agent’s receipt of the Purchase Notice, and
(y) not more than 45 calendar days after the Purchase Event (unless such 45th
day is not a Business Day in which event the period shall be extended to the
next Business Day). A Purchase

20

--------------------------------------------------------------------------------

 

Notice will be ineffective if it is received by the ABL Agent after the
occurrence giving rise to the Purchase Event is waived, cured, or otherwise
ceases to exist.

(b)Upon the ABL Agent’s receipt of an effective Purchase Notice conforming to
this Section 5.2, the Purchasers will be irrevocably obligated to purchase, and
the ABL Creditors will be irrevocably obligated to sell, the ABL Obligations
(other than the Excess ABL Obligations) in accordance with and subject to this
Section 5. If so instructed by the Purchasers in the Purchase Notice, the ABL
Creditors shall not complete any Enforcement Action (other than (1) the exercise
of control over any Obligor’s deposit or securities accounts, (2) the collection
of proceeds of accounts and payment intangibles, and (3) Enforcement Actions
taken under circumstances that the ABL Agent reasonably believes necessary or
appropriate to prevent or mitigate the destruction of, physical harm to,
impairment of or material decrease in value of the Collateral or the rights and
interests of the ABL Creditors therein (including without limitation any loss of
priority of the Liens of the ABL Creditors)), so long as the purchase and sale
of the ABL Obligations provided for in this Section 5 shall have closed within
five (5) Business Days of the Purchasers’ delivery of a Purchase Notice to the
ABL Creditors and the ABL Creditors shall have received payment in full of the
ABL Obligations as provided for in Section 5.3 within such five (5) Business Day
period.

5.3Purchase Price. The purchase price (“Purchase Price”) for the Purchase
Obligations will equal the sum of (a) outstanding ABL Obligations (excluding
Excess ABL Obligations but expressly including any breakage costs actually
incurred and all prepayment fees, deferred origination fees, exit and other fees
in respect of ABL Obligations (excluding Excess ABL Obligations)) that would be
required to be paid to the ABL Creditors if such ABL Obligations (excluding
Excess ABL Obligations) were prepaid on the Purchase Date, and (b) amounts
according to the good faith estimate of the ABL Agent of contingent indemnity
Obligations in respect of claims which are known to the ABL Agent or ABL
Creditors and items the proceeds of which have been credited to the ABL Agent
but such items are subject to a hold or have not yet been paid; provided,
however, that with respect to this Section 5.3(b), (i) any amount paid by
Purchasers with respect to a contingency which does not occur (in its entirety
or in part) shall be promptly repaid (to the extent of the non-occurring
contingency) to the Purchasers upon occurrence of a good faith determination by
the ABL Creditors that such contingency has not occurred (in its entirety or in
part), and (ii) any amount paid by Purchasers with respect to an item held or
not paid but which is subsequently paid to the ABL Agent or ABL Creditors, shall
be promptly repaid to Purchasers following receipt thereof by the ABL Agent or
ABL Creditors.  

5.4Purchase Closing. On the Purchase Date, (a) the Purchasers will execute and
deliver the Assignment, (b) the Purchasers will pay the Purchase Price to ABL
Agent by wire transfer of immediately available funds, and (c) each of the
Purchasers will execute and deliver to the ABL Agent a waiver and release of,
and covenant not to sue the ABL Agent or ABL Creditors with respect to: (i) all
claims arising out of this Agreement relating to the ABL Obligations (other than
Excess ABL Obligations), (ii) the relationship between the ABL Creditors and the
Term Loan Creditors in connection with ABL Documents and the Term Loan Documents
except as such relationship relates to Excess ABL Obligations, and (iii) the
transactions contemplated hereby as a result of exercising the purchase option
contemplated by this Section 5; provided that such waiver, release and covenant
not to sue shall not be executed and delivered for the benefit of a Defaulting
Creditor (as defined in Section 5.6(c)) unless and until the ABL Obligations
(other than Excess ABL Obligations) of such Defaulting Creditor are purchased by
the Purchasers.

5.5Actions After Purchase Closing.

Promptly after the closing of the purchase of all Purchase Obligations, the ABL
Agent will distribute the Purchase Price to the ABL Creditors in accordance with
the terms of the ABL Documents.

5.6No Recourse or Warranties; Defaulting Creditors.

(a)The ABL Creditors will be entitled to rely on the statements,
representations, and warranties in the Purchase Notice without investigation,
even if the ABL Creditors are notified that any such statement, representation,
or warranty is not or may not be true.

(b)The purchase and sale of the Purchase Obligations under this Section 5 will
be without recourse and without any representation or warranty whatsoever by the
ABL Creditors, except that the ABL Creditors shall represent and warrant that on
the Purchase Date, immediately before giving effect to the purchase, the ABL

21

--------------------------------------------------------------------------------

 

Creditors own and have the requisite power and corporate, company or similar
authority to sell the Purchase Obligations free and clear of all Liens.

(c)The obligations of the ABL Creditors to sell their respective Purchase
Obligations under this Section 5 are several and not joint and several. If an
ABL Creditor breaches its obligation to sell its Purchase Obligations under this
Section 5 (a “Defaulting Creditor”), no other ABL Creditor will be obligated to
purchase the Defaulting Creditor’s Purchase Obligations for resale to the
holders of the Term Loan Obligations. An ABL Creditor that complies with this
Section 5 will not be in default of this Agreement or otherwise be deemed liable
for any action or inaction of any Defaulting Creditor; provided that nothing in
this subsection (c) will affect the Purchasers’ obligation to purchase all of
the Purchase Obligations (other than the Purchase Obligations of a Defaulting
Creditor who fails to cure such default within 180 days).

(d)Each Obligor hereby consents to any assignment effected to one or more
Purchasers pursuant to this Section 5.

Section 6.

Bankruptcy Matters.

6.1Bankruptcy. This Agreement shall be applicable both before and after the
filing of any petition by or against any Obligor under the Bankruptcy Code or
any other Insolvency Proceeding and all converted or succeeding cases in respect
thereof. The relative rights of the ABL Creditors and the Term Loan Creditors in
respect of any Collateral or Proceeds thereof shall continue after the filing of
such petition on the same basis as prior to the date of such filing. All
references in this Agreement to any Obligor will include such Person as a
debtor-in-possession and any receiver, trustee or other estate representative
for such Person in an Insolvency Proceeding. This Agreement is a “subordination
agreement” under section 510(a) of the Bankruptcy Code and shall be enforceable
in any Insolvency Proceeding.

6.2Post-Petition Financing. Until the Discharge of ABL Obligations (excluding
Excess ABL Obligations), if an Insolvency Proceeding has commenced, no Term Loan
Creditor will, directly or indirectly, contest, protest, or object to, and each
Term Loan Creditor will be deemed to have consented to, and hereby consents in
advance to, (1) any use, sale, or lease of “cash collateral” (as defined in
section 363(a) of the Bankruptcy Code) and (2) any Borrower or any other Obligor
obtaining DIP Financing if the ABL Agent consents to such use, sale, or lease,
or DIP Financing; provided that (A) in the case of a DIP Financing, the Term
Lender is not required as a condition to such DIP Financing to release its Lien
on the Term Loan Priority Collateral as the same may exist at the time of such
DIP Financing, (B) any Term Loan Creditor may seek adequate protection as
permitted by Sections 6.3, (C) any Term Loan Creditor may object to the amount
of any DIP Financing if, after taking into account the principal amount of such
DIP Financing (after giving effect to any Refinancing or “roll-up” of ABL
Obligations) on any date, the sum of the then outstanding amount of any ABL
Obligations and the then outstanding principal amount of any DIP Financing
(including the unfunded commitments under such DIP Financing) would exceed
$57,600,000, and (D) the Liens on ABL Priority Collateral securing such DIP
Financing are pari passu with, or superior in priority to the Liens securing
such ABL Obligations. The Term Loan Creditors further agree that: (i) adequate
notice to the Term Loan Creditors for such DIP Financing or use of cash
collateral shall be deemed to have been given to the Term Loan Creditors if the
Term Lender receives notice in advance of the hearing to approve such DIP
Financing or use of cash collateral on an interim basis and at least five (5)
Business Days in advance of the hearing to approve such DIP Financing or use of
cash collateral on a final basis, (ii) giving effect to clause (iii) of this
Section 6.2, such DIP Financing (and such ABL Obligations) may be secured by
Liens on all or a part of the assets of the Obligors that shall be (A) as to ABL
Priority Collateral, superior in priority to the Liens on the assets of the
Obligors held by any other Person and (B) as to Term Loan Priority Collateral,
superior in priority to the Liens on such assets of the Obligor held by any
Person other than the Term Loan Creditors, (iii) the Term Loan Creditors consent
to, and will, subordinate (and will be deemed hereunder to have subordinated)
their Liens (A) to the Liens on ABL Priority Collateral securing such DIP
Financing (the “DIP Liens”) on the same terms (but on a basis junior to the
Liens of the ABL Creditors) as the Liens of the ABL Creditors are subordinated
thereto (and such subordination will not alter in any manner the terms of this
Agreement), (B) to any “replacement Liens” or Liens on additional collateral
granted to the ABL Creditors as adequate protection of their interests in the
Collateral (the “Senior Adequate Protection Liens”) and (C) to any “carve-out”
agreed to by the ABL Agent or the other ABL Creditors and (iv) any customary
“carve-out” or other similar administrative priority expense or claim consented
to in writing by the ABL Agent (or granted pursuant to any order in any
Insolvency Proceeding as to which the ABL Agent did not object) to be paid prior
to the Discharge of ABL Obligations will be

22

--------------------------------------------------------------------------------

 

deemed for purposes of Section 6.2 to be a use of cash collateral. No Term Loan
Creditor may, directly or indirectly, provide or propose, or support any other
Person in providing or proposing, DIP Financing to an Obligor unless none of the
ABL Creditors have agreed to provide (or have not consented to another Person
providing) DIP Financing and any Liens and administrative priority claims
granted in connection with the DIP Financing are subordinated to the Liens in
favor of the ABL Creditors on the ABL Priority Collateral and claims of the ABL
Creditors in respect of the ABL Obligations.  

6.3Adequate Protection

(a)(i) no Term Loan Creditor will contest, protest, or object to (A) any request
by an ABL Creditor for “adequate protection” under any Bankruptcy Law on account
of the ABL Priority Collateral consistent with the provisions hereof, (B) an
objection by an ABL Creditor to a motion, relief, action, or proceeding based on
an ABL Creditor claiming a lack of adequate protection with respect to the ABL
Priority Collateral, or (C) any request by the ABL Agent for relief from any
stay or other relief based upon a lack of adequate protection or any other
reason in respect of the ABL Priority Collateral and (ii) no ABL Creditor will
contest, protest, or object to (A) any request by a Term Loan Creditor for
“adequate protection” under any Bankruptcy Law on account of the Term Loan
Priority Collateral consistent with the provisions hereof, (B) an objection by a
Term Loan Creditor to a motion, relief, action, or proceeding based on a Term
Loan Creditor claiming a lack of adequate protection with respect to the Term
Loan Priority Collateral, or (C) any request by the Term Lender for relief from
any stay or other relief based upon a lack of adequate protection or any other
reason in respect of the Term Loan Priority Collateral.

(b)Notwithstanding the preceding Section 6.2, in an Insolvency Proceeding:

(i)except as permitted in this Sections 6.3, (A) no Term Loan Creditors may seek
or request adequate protection or relief from the automatic stay imposed by
section 362 of the Bankruptcy Code in respect of the ABL Priority Collateral,
(B) if an ABL Creditor seeks and/or is granted Senior Adequate Protection Liens
in respect of the ABL Priority Collateral, then the Term Lender may seek or
request adequate protection in the form of a Lien on the ABL Priority Collateral
subject to the Senior Adequate Protection Liens (the “Junior Adequate Protection
Liens”), which Junior Adequate Protection Liens will be subordinated to (1) the
Liens securing the ABL Obligations on the same basis as the other Liens on ABL
Priority Collateral securing the Term Loan Obligations are subordinated to the
Liens on ABL Priority Collateral securing ABL Obligations under this Agreement,
(2) to the DIP Liens on ABL Priority Collateral on the same terms (but on a
basis junior to the Liens of the ABL Creditors) as the Liens of the ABL
Creditors are subordinated thereto (and such subordination will not alter in any
manner the terms of this Agreement), and (3) any “carve-out” or other similar
administrative priority expense or claim agreed to by the ABL Agent or the other
ABL Creditors; provided that any failure of the Term Loan Creditors to obtain
such Junior Adequate Protection Liens shall not impair or otherwise affect the
agreements, undertakings and consents of the Term Loan Creditors hereunder; and
(C) if an ABL Creditor is granted adequate protection in the form of a claim
under section 507(b) of the Bankruptcy Code, then the Term Lender may seek or
request adequate protection in the form of a subordinate claim under section
507(b) of the Bankruptcy Code. Any claim by a Term Loan Creditor under section
507(b) of the Bankruptcy Code relating to ABL Priority Collateral will be
subordinate in right of payment to any claim of the ABL Creditors (and the
lenders under any DIP Financing) under section 507(b) of the Bankruptcy Code
relating to ABL Priority Collateral and any payment thereof will be deemed to be
Proceeds of such Collateral and the Term Loan Creditors hereby waive their
rights under section 1129(a)(9) of the Bankruptcy Code and consent and agree
that such section 507(b) claims may be paid under a plan of reorganization in
any form having a value on the effective date of such plan equal to the allowed
amount of such claims. Except as expressly set forth herein, the Term Loan
Creditors shall not seek or request adequate protection in any Insolvency
Proceeding and the ABL Creditors may oppose any adequate protection proposed to
be made by any Obligor to the Term Loan Creditors. Furthermore, in the event
that any Term Loan Creditor actually receives any payment of (or through)
adequate protection in any Insolvency Proceeding (including any payment in
respect of a claim granted under Section 507(b) of the Bankruptcy Code) relating
to ABL Priority Collateral, the same shall be segregated and held in trust and
promptly paid over to the ABL Agent, for the benefit of the ABL Creditors, in
the same form as received, with any necessary endorsements, and each Term Loan
Creditor hereby authorizes the ABL Agent to make any such endorsements as agent
for the Term Lender (which authorization, being coupled with an interest, is
irrevocable) to be held or applied by the ABL Agent in accordance with the terms
of the ABL Documents

23

--------------------------------------------------------------------------------

 

until the Discharge of ABL Obligations (other than Excess ABL Obligations) shall
have occurred before any of the same may be retained by one or more of the Term
Loan Creditors. Each Term Loan Creditor irrevocably authorizes, empowers and
directs any debtor, debtor in possession, receiver, trustee, liquidator,
custodian, conservator or other Person having authority to pay or otherwise
deliver all such payments to the ABL Agent.

(ii)except as permitted in this Sections 6.3, (A) no ABL Creditors may seek or
request adequate protection or relief from the automatic stay imposed by section
362 of the Bankruptcy Code in respect of the Term Loan Priority Collateral, (B)
if a Term Loan Creditor seeks and/or is granted Senior Adequate Protection Liens
in respect of the Term Loan Priority Collateral, then the ABL Agent may seek or
request Junior Adequate Protection Liens on the Term Loan Priority Collateral
subject to the Senior Adequate Protection Liens of the Term Loan Lender, which
Junior Adequate Protection Liens will be subordinated to (1) the Liens securing
the Term Loan Obligations on the same basis as the other Liens on Term Loan
Priority Collateral securing the ABL Obligations are subordinated to the Liens
on Term Loan Priority Collateral securing Term Loan Obligations under this
Agreement, (2) to the DIP Liens on Term Loan Priority Collateral, if applicable,
on the same terms (but on a basis junior to the Liens of the Term Loan
Creditors) as the Liens of the Term Loan Creditors are subordinated thereto (and
such subordination will not alter in any manner the terms of this Agreement),
and (3) any “carve-out” or other similar administrative priority expense or
claim agreed to by the Term Lender or the other Term Loan Creditors; provided
that any failure of the ABL Creditors to obtain such Junior Adequate Protection
Liens shall not impair or otherwise affect the agreements, undertakings and
consents of the ABL Creditors hereunder; and (C) if a Term Loan Creditor is
granted adequate protection in the form of a claim under section 507(b) of the
Bankruptcy Code, then the ABL Agent may seek or request adequate protection in
the form of a subordinate claim under section 507(b) of the Bankruptcy Code. Any
claim by an ABL Creditor under section 507(b) of the Bankruptcy Code relating to
Term Loan Priority Collateral will be subordinate in right of payment to any
claim of the Term Loan Creditors (and the lenders under any DIP Financing) under
section 507(b) of the Bankruptcy Code relating to Term Loan Priority Collateral
and any payment thereof will be deemed to be Proceeds of such Collateral and the
ABL Creditors hereby waive their rights under section 1129(a)(9) of the
Bankruptcy Code and consent and agree that such section 507(b) claims may be
paid under a plan of reorganization in any form having a value on the effective
date of such plan equal to the allowed amount of such claims. Except as
expressly set forth herein, the ABL Creditors shall not seek or request adequate
protection in any Insolvency Proceeding and the Term Loan Creditors may oppose
any adequate protection proposed to be made by any Obligor to the ABL Creditors.
Furthermore, in the event that any ABL Creditor actually receives any payment of
(or through) adequate protection in any Insolvency Proceeding (including any
payment in respect of a claim granted under Section 507(b) of the Bankruptcy
Code) relating to Term Loan Priority Collateral, the same shall be segregated
and held in trust and promptly paid over to the Term Lender, in the same form as
received, with any necessary endorsements, and each ABL Creditor hereby
authorizes the Term Lender to make any such endorsements as agent for the ABL
Agent (which authorization, being coupled with an interest, is irrevocable) to
be held or applied by the Term Lender in accordance with the terms of the Term
Loan Documents until the Discharge of Term Loan Obligations shall have occurred
before any of the same may be retained by one or more of the ABL Creditors. Each
ABL Creditor irrevocably authorizes, empowers and directs any debtor, debtor in
possession, receiver, trustee, liquidator, custodian, conservator or other
Person having authority to pay or otherwise deliver all such payments to the
Term Lender.  

6.4Sale of Collateral; Waivers.

(a)Notwithstanding anything to the contrary contained herein, the Term Loan
Creditors will not contest, protest, or object, and will be deemed to have
consented pursuant to section 363(f) of the Bankruptcy Code, to a Disposition of
ABL Priority Collateral, or the process or procedures for obtaining bids for and
effecting a Disposition of ABL Priority Collateral (including the right of the
ABL Creditors to “credit bid” and the retention by the Obligors of professionals
in connection with any potential Disposition), or any motion or order in
connection with any such Disposition, process or procedures, under section 363
of the Bankruptcy Code (or any other provision of the Bankruptcy Code or
applicable Bankruptcy Law), if the ABL Agent consents to such Disposition, such
process or procedures or such motion or order; provided that (a) either (i)
pursuant to court order, the Liens of the Term Loan Creditors attach to the net
Proceeds of such Disposition with the same priority and validity as the Liens
held by the Term Loan Creditors on such ABL Priority Collateral, and the Liens
remain subject to the terms of this Agreement,

24

--------------------------------------------------------------------------------

 

or (ii) the net Proceeds of a Disposition of ABL Priority Collateral received by
ABL Agent in excess of those necessary to achieve the Discharge of ABL
Obligations (other than Excess ABL Obligations) are distributed in accordance
with the requirements of this Agreement, the UCC and applicable law, and (b) the
net cash Proceeds of any Disposition under Section 363(b) of the Bankruptcy Code
are permanently applied to the DIP Financing or to the ABL Obligations or are
set aside for a wind-down, liquidation or similar fund. Notwithstanding the
foregoing, the Term Lender, on behalf of itself and the other Term Loan
Creditors, may raise any objections to any such Disposition that could be raised
by any creditor of the Obligors whose claims were not secured by any Liens on
such Collateral, provided such objections are not inconsistent with any other
term or provision of this Agreement and are not based on the status of the Term
Lender or the Term Loan Creditors as secured creditors (without limiting the
foregoing, neither the Term Lender nor the Term Loan Creditors may raise any
objections based on rights afforded by Sections 363(e) and (f) of the Bankruptcy
Code to secured creditors (or by any comparable provision of any Bankruptcy
Law)) with respect to the Liens granted to the Term Lender that are subordinate
to the Liens granted to the ABL Agent.

(b)Notwithstanding anything to the contrary contained herein, the ABL Creditors
will not contest, protest, or object, and will be deemed to have consented
pursuant to section 363(f) of the Bankruptcy Code, to a Disposition of Term Loan
Priority Collateral, or the process or procedures for obtaining bids for and
effecting a Disposition of Term Loan Priority Collateral (including the right of
the Term Loan Creditors to “credit bid” and the retention by the Obligors of
professionals in connection with any potential Disposition), or any motion or
order in connection with any such Disposition, process or procedures, under
section 363 of the Bankruptcy Code (or any other provision of the Bankruptcy
Code or applicable Bankruptcy Law), if the Term Lender consents to such
Disposition, such process or procedures or such motion or order; provided that
(a) either (i) pursuant to court order, the Liens of the ABL Creditors attach to
the net Proceeds of such Disposition with the same priority and validity as the
Liens held by the ABL Creditors on such Term Loan Priority Collateral, and the
Liens remain subject to the terms of this Agreement, or (ii) the net Proceeds of
a Disposition of Term Loan Priority Collateral received by Term Lender in excess
of those necessary to achieve the Discharge of Term Loan Obligations are
distributed in accordance with the requirements of this Agreement, the UCC and
applicable law, and (b) the net cash Proceeds of any Disposition under Section
363(b) of the Bankruptcy Code are permanently applied to the Term Loan
Obligations or are set aside for a wind-down, liquidation or similar fund.
Notwithstanding the foregoing, the ABL Agent, on behalf of itself and the other
ABL Creditors, may raise any objections to any such Disposition that could be
raised by any creditor of the Obligors whose claims were not secured by any
Liens on such Collateral, provided such objections are not inconsistent with any
other term or provision of this Agreement and are not based on the status of the
ABL Agent or the ABL Creditors as secured creditors (without limiting the
foregoing, neither the ABL Agent nor the ABL Creditors may raise any objections
based on rights afforded by Sections 363(e) and (f) of the Bankruptcy Code to
secured creditors (or by any comparable provision of any Bankruptcy Law)) with
respect to the Liens granted to the ABL Agent that are subordinate to the Liens
granted to the Term Lender.

6.5No Waiver. Nothing in this Section 6 limits an ABL Creditor from objecting in
an Insolvency Proceeding or otherwise to any action taken by the Term Loan
Creditor, including the Term Loan Creditor’s seeking adequate protection (other
than adequate protection for the Term Loan Creditors expressly contemplated by
Sections 6.3), proposing a DIP Financing inconsistent with the provisions hereof
or asserting any of its rights and remedies under the Term Loan Documents or
otherwise. Nothing in this Section 6 limits a Term Loan Creditor from objecting
in an Insolvency Proceeding or otherwise to any action taken by the ABL
Creditor, including the ABL Creditor’s seeking adequate protection (other than
adequate protection for the ABL Creditors expressly contemplated by Sections
6.3), proposing a DIP Financing inconsistent with the provisions hereof or
asserting any of its rights and remedies under the ABL Documents or otherwise.

6.6Relief from the Automatic Stay. Until the Discharge of ABL Obligations (other
than the Excess ABL Obligations), no Term Loan Creditor may seek relief from the
automatic stay or any other stay in an Insolvency Proceeding in respect of the
ABL Priority Collateral without the ABL Agent’s prior written consent or oppose
any request by the ABL Agent for relief from such stay. Until the Discharge of
Term Loan Obligations, no ABL Creditor may seek relief from the automatic stay
or any other stay in an Insolvency Proceeding in respect of the Term Loan
Priority Collateral without the Term Lender’s prior written consent or oppose
any request by the Term Lender for relief from such stay.  

6.7Waiver. So long as the respective rights and remedies available to Term
Lender (for itself and on behalf of Term Loan Creditors) hereunder solely with
respect to the Term Loan Priority Collateral are not impaired

25

--------------------------------------------------------------------------------

 

thereby, the Term Lender and the Term Loan Creditors waive (a) any claim they
may now or hereafter have arising out of the ABL Creditors’ election in any
proceeding instituted under Chapter 11 of the Bankruptcy Code of the application
of Section 1111(b)(2) of the Bankruptcy Code, out of any cash collateral or
financing arrangement or out of any grant of security interest in the ABL
Priority Collateral in any Insolvency Proceeding, or (b) any claim arising under
Sections 506(c) or 552 of the Bankruptcy Code. So long as the respective rights
and remedies available to ABL Agent (for itself and on behalf of ABL Creditors)
hereunder solely with respect to the ABL Priority Collateral are not impaired
thereby, the ABL Agent and ABL Creditors waive (x) any claim they may now or
hereafter have arising out of the Term Loan Creditors’ election in any
proceeding instituted under Chapter 11 of the Bankruptcy Code of the application
of Section 1111(b)(2) of the Bankruptcy Code, out of any cash collateral or
financing arrangement or out of any grant of security interest in the Term Loan
Priority Collateral in any Insolvency Proceeding, or (y) any claim arising under
Sections 506(c) or 552 of the Bankruptcy Code.

6.8Avoidance Issues; Reinstatement. If an ABL Creditor or a Term Loan Creditor
receives payment or property on account of an ABL Obligation or Term Loan
Obligation, respectively, and the payment is subsequently invalidated, avoided,
declared to be fraudulent or preferential, set aside, or otherwise required to
be transferred to a trustee, receiver, or an Obligor or an the estate of an
Obligor (a “Recovery”), then, to the extent of the Recovery, the respective ABL
Obligations or Term Loan Obligations intended to have been satisfied by the
payment will be reinstated as ABL Obligations or Term Loan Obligations, as
applicable, on the date of the Recovery, and no Discharge of ABL Obligations or
Discharge of Term Loan Obligations, as applicable, will be deemed to have
occurred for all purposes hereunder. If this Agreement is terminated prior to a
Recovery, this Agreement will be reinstated in full force and effect, and such
prior termination will not diminish, release, discharge, impair, or otherwise
affect the obligations of the Parties from the date of reinstatement. Upon any
such reinstatement of ABL Obligations, each Term Loan Creditor will deliver to
ABL Agent, and upon any such reinstatement of the Term Loan Obligations, each
ABL Creditor will deliver to Term Lender, any Collateral or Proceeds thereof
received between the date of Discharge of Term Loan Obligations or the Discharge
of the ABL Loan Obligations, as applicable, and the Recovery to the extent such
other party would have a prior right to such Collateral or Proceeds had this
Agreement been in effect at the time received. No Term Loan Creditor or ABL
Creditor may benefit from a Recovery, and any distribution made to a Term Loan
Creditor or ABL Creditor as a result of a Recovery will be paid over to the ABL
Agent for application to the ABL Obligations or the Term Lender for application
to the Term Loan Obligations, as applicable, in accordance with this Agreement.

6.9Certain Voting Rights. No Term Loan Creditor shall, without the consent of
the ABL Agent, directly or indirectly propose, support or vote in favor of any a
plan of reorganization or similar dispositive restructuring plan in connection
with an Insolvency Proceeding that provides for treatment of the ABL Creditors,
the ABL Obligations, the Term Loan Creditors or the Term Loan Obligations in a
manner, or that is otherwise, inconsistent with this Agreement. No ABL Creditor
shall, without the consent of the Term Lender, directly or indirectly propose,
support or vote in favor of any a plan of reorganization or similar dispositive
restructuring plan in connection with an Insolvency Proceeding that provides for
treatment of the Term Loan Creditors, the Term Loan Obligations, the ABL
Creditors or the ABL Obligations in a manner, or that is otherwise, inconsistent
with this Agreement.

6.10Reorganization Securities. Nothing in this Agreement prohibits or limits the
right of a Term Loan Creditor or ABL Creditor, as applicable to receive and
retain (a) any debt or equity securities that are issued by a reorganized debtor
pursuant to a plan of reorganization or similar dispositive restructuring plan
in connection with an Insolvency Proceeding; provided that any debt or equity
securities received (i) prior to the Discharge of ABL Obligations (other than
Excess ABL Obligations) by a Term Loan Creditor on account of a Term Loan
Obligation that constitutes a distribution from or on account of the ABL
Priority Collateral, an interest in the ABL Priority Collateral or the value of
ABL Priority Collateral, whether such distribution is made in respect of a
“secured claim” within the meaning of section 506(b) of the Bankruptcy Code or
(except as provided below) otherwise, will be paid over or otherwise transferred
to the ABL Agent for application in accordance with this Agreement, unless such
distribution is made under a plan that is consented to by the affirmative vote
of all classes composed of the secured claims of the ABL Creditors (and such
classes do not include the claims of any creditors other than ABL Creditors) or
(ii) prior to the Discharge of Term Loan Obligations by an ABL Creditor on
account of an ABL Obligation that constitutes a distribution from or on account
of the Term Loan Priority Collateral, an interest in Term Loan Priority
Collateral or the value of Term Loan Priority Collateral, whether such
distribution is made in respect of a “secured claim” within the meaning of
section 506(b) of the Bankruptcy Code or (except as provided below) otherwise,
will be paid over or otherwise transferred to the Term Lender for application in
accordance with this Agreement, unless such

26

--------------------------------------------------------------------------------

 

distribution is made under a plan that is consented to by the affirmative vote
of all classes composed of the secured claims of the Term Loan Creditors (and
such classes do not include the claims of any creditors other than Term Loan
Creditors), or (b) any Distribution received (i) after the Discharge of ABL
Obligations (other than Excess ABL Obligations) by a Term Loan Creditor pursuant
to a plan of reorganization or similar dispositive restructuring plan in
connection with an Insolvency Proceeding in respect of any claim classified
under such plan as an unsecured claim in accordance with section 506(a)(1) of
the Bankruptcy Code or (ii) after the Discharge of Term Loan Obligations by an
ABL Creditor pursuant to a plan of reorganization or similar dispositive
restructuring plan in connection with an Insolvency Proceeding in respect of any
claim classified under such plan as an unsecured claim in accordance with
section 506(a)(1) of the Bankruptcy Code.  

6.11Post-Petition Interest.

(a)Neither the Term Lender nor any other Term Loan Creditor shall oppose or seek
to challenge any claim by the ABL Agent or any other ABL Creditor for allowance
in any Insolvency Proceeding of ABL Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien on the
Collateral of the ABL Creditors (after taking into account the Lien of the Term
Loan Creditors on the Term Loan Priority Collateral).

(b)Neither the ABL Agent nor any other ABL Creditor shall oppose or seek to
challenge any claim by the Term Lender or any other Term Loan Creditor for
allowance in any Insolvency Proceeding of Term Loan Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
on the Collateral of the Term Loan Creditors (after taking into account the Lien
of the ABL Creditors on the ABL Priority Collateral).

6.12Separate Grants of Security and Separate Classification. Each Secured
Creditor acknowledges and agrees that (a) the grants of Liens pursuant to the
ABL Documents and the Term Loan Documents constitute two separate and distinct
grants of Liens and (b) because of their differing rights in the Collateral, the
Term Loan Obligations are fundamentally different from the ABL Obligations and
must be separately classified in any plan of reorganization proposed or adopted
in an Insolvency Proceeding. The Term Loan Creditors shall not seek in any
Insolvency Proceeding to be treated as part of the same class of creditors as
the ABL Creditors and shall not oppose any pleading or motion by the ABL
Creditors for the ABL Creditors and the Term Loan Creditors to be treated as
separate classes of creditors.  The ABL Creditors shall not seek in any
Insolvency Proceeding to be treated as part of the same class of creditors as
the Term Loan Creditors and shall not oppose any pleading or motion by the Term
Loan Creditors for the ABL Creditors and the Term Loan Creditors to be treated
as separate classes of creditors. Notwithstanding the foregoing, if it is held
that the ABL Obligations and the Term Loan Obligation constitute only one
secured claim (rather than separate classes of claims), then the Secured
Creditors hereby acknowledge and agree that all distributions shall be made as
if there were separate classes of senior and junior secured claims against the
Obligors in respect of the Collateral, with the effect being that, to the extent
that (i) the aggregate value of the ABL Priority Collateral exceeds the amount
of the ABL Obligations incurred and accrued before the commencement of any
Insolvency Proceeding, the ABL Creditors shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, and fees, costs and charges incurred subsequent to the commencement of
the applicable Insolvency Proceeding before any distribution is made in respect
of any of the claims held by the Term Loan Creditors and (ii) the aggregate
value of the Term Loan Priority Collateral exceeds the amount of the Term Loan
Obligations incurred and accrued before the commencement of any Insolvency
Proceeding, the Term Loan Creditors shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest, and fees,
costs and charges incurred subsequent to the commencement of the applicable
Insolvency Proceeding before any distribution is made in respect of any of the
claims held by the ABL Creditors. The Term Loan Creditors and ABL Creditors
hereby agree to turn over to the ABL Creditors or Term Loan Creditors, as
applicable, amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of the preceding sentence, even if such
turnover has the effect of reducing the claim or recovery of the Term Loan
Creditors or the ABL Creditors, as the case may be.

6.13Rights as Unsecured Lenders. In any Insolvency Proceeding, the ABL Creditors
and the Term Loan Creditors may exercise any rights and remedies that could be
exercised by an unsecured creditor in accordance with the terms of the ABL
Documents or Term Loan Documents, as applicable and, in each case, applicable
law in a manner not inconsistent with the terms of this Agreement.  

27

--------------------------------------------------------------------------------

 

Section 7.

Representations and Warranties

7.1Representations and Warranties of Each Party. Each of ABL Agent and Term
Lender hereto represents and warrants to the other parties hereto as follows:

(a)It is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and has all requisite power and authority
to execute and deliver this Agreement and perform its obligations hereunder.

(b)This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

(c)The execution, delivery and performance by such party of this Agreement (i)
do not require any consent or approval of, registration or filing with or any
other action by any governmental authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any governmental authority or any provision of any material indenture,
material agreement or other material instrument binding upon such party.

(d)Term Lender or the ABL Agent, as applicable, have been appointed and
authorized by its respective Secured Creditors to enter into this Agreement on
its behalf and to take all actions on its behalf and to exercise such powers
under the this Agreement as are delegated by the terms thereof to such Term
Lender or ABL Agent, as applicable, together with all such powers as are
reasonably incidental thereto. Each of Term Lender and ABL Agent is authorized
and empowered to amend, modify, or waive any provisions of this Agreement on
behalf of the respective Secured Creditors without further notice or consent
from its respective Secured Creditors. In performing its functions and duties
under this Agreement, each of Term Lender and ABL Agent shall act solely as
agent of its respective Secured Creditors and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Obligor.

Section 8.

Miscellaneous.

8.1Termination. Subject to Section 4.4, this Agreement shall terminate and be of
no further force and effect upon the first to occur of (a) the Discharge of ABL
Obligations, (b) the Discharge of Term Loan Obligations or (c) mutual agreement
of the ABL Agent (on behalf of the ABL Creditors) and the Term Lender (on behalf
of the Term Loan Creditors).

8.2Successors and Assigns; No Third Party Beneficiaries.

(a)This Agreement shall be binding upon each Secured Creditor and its respective
successors and assigns and shall inure to the benefit of each Secured Creditor
and its respective successors, participants and assigns. However, no provision
of this Agreement shall inure to the benefit of any other Person, including a
trustee, debtor-in-possession, creditor trust or other representative of an
estate or creditor of any Borrower, or other Obligor, including where such
estate or creditor representative is the beneficiary of a Lien on Collateral by
virtue of the avoidance of such Lien in an Insolvency Proceeding. If either the
ABL Agent or Term Lender resigns or is replaced pursuant to the ABL Credit
Agreement or Term Loan Credit Agreement, as applicable, its successor will be a
party to this Agreement with all the rights, and subject to all the obligations,
of this Agreement. Notwithstanding any other provision of this Agreement, this
Agreement may not be assigned to any Person except as expressly contemplated
herein.

(b)Each Secured Creditor reserves the right to grant participations in, or
otherwise sell, assign, transfer or negotiate all or any part of, or any
interest in, their respective Obligations. No Secured Creditor shall be
obligated to give any notices to or otherwise in any manner deal directly with
any participant in the Obligations and

28

--------------------------------------------------------------------------------

 

no participant shall be entitled to any rights or benefits under this Agreement,
except through the Secured Creditor with which it is a participant.

8.3Notices. All notices and other communications provided for hereunder shall be
in writing and shall be mailed, sent by overnight courier, telecopied or
delivered, as follows:

(a) if to the ABL Agent, to it at the following address:

MidCap Funding IV Trust, as ABL Agent

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attn: Account Manager for Alphatec transaction

Facsimile: 301-941-1450

(b) if to the Term Lender, to it at the following address:

Squadron Medical Finance Solutions LLC

18 Hartford Avenue

Granby, CT 06035

Attn: David R. Pelizzon

Email: dpelizzon@sqdncap.com

With a copy, which shall not constitute notice, to:

Reed Smith LLP

10 South Wacker Drive

Suite 4000

Chicago, Illinois 60606

Attn.: Joel R. Schaider

Phone: 312-207-6448

Facsimile: 312-207-6400

Email: jschaider@reedsmith.com

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 8.3. All such notices and other communications shall be
effective (1) if sent by registered mail, return receipt requested, when
received, (2) if sent by facsimile, when transmitted and a confirmation is
received; provided that the same is on a Business Day and, if not, on the next
Business Day or (3) if delivered by messenger or overnight courier, upon
delivery; provided that the same is on a Business Day and, if not, on the next
Business Day.

8.4Counterparts. This Agreement may be executed by the parties hereto in several
counterparts, and each such counterpart shall be deemed to be an original and
all of which shall constitute together but one and the same agreement.

8.5GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF MARYLAND.

8.6CONSENT TO JURISDICTION AND VENUE. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF MARYLAND LOCATED IN THE COUNTY OF MONTGOMERY OR OF THE UNITED STATES OF
AMERICA FOR THE DISTRICT OF MARYLAND AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE ABL AGENT ON BEHALF OF THE ABL CREDITORS AND THE TERM
LENDER ON BEHALF OF THE TERM LOAN CREDITORS HEREBY ACCEPTS FOR ITSELF AND IN

29

--------------------------------------------------------------------------------

 

RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.  

8.7MUTUAL WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.7.

8.8Amendments. No amendment or waiver of any provision of this Agreement, and no
consent to any departure by any Person from the terms hereof, shall in any event
be effective unless it is in writing and signed by the ABL Agent and the Term
Lender. In no event shall the consent of any Obligor be required in connection
with any amendment or other modification of this Agreement.

8.9No Waiver. No failure or delay on the part of any Secured Creditor in
exercising any power or right under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right.

8.10Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provisions in any other jurisdiction.

8.11Further Assurances. Each party hereto agrees to cooperate fully with each
other party hereto to effectuate the intent and provisions of this Agreement
and, from time to time, to take such further action and to execute and deliver
such additional documents and instruments (in recordable form, if requested) as
the ABL Agent or Term Lender may reasonably request to effectuate the terms of
and the Lien priorities contemplated by this Agreement.

8.12Headings. The section headings contained in this Agreement are and shall be
without meaning or content whatsoever and are not part of this Agreement.

8.13Credit Analysis. The Secured Creditors shall each be responsible for keeping
themselves informed of (a) the financial condition of the Obligors and all other
endorsers, obligors or guarantors of the Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Obligations, and have
made and shall continue to make, independently and without reliance upon each
other, their own credit analysis and decision in entering into the ABL Documents
and Term Loan Documents to which they are parties and taking or not taking any
action thereunder. No Secured Creditor shall have any duty to advise any other
Secured Creditor of information known to it regarding such condition or any such
other circumstances, and no disclosure of any such information shall create any
obligation to provide any further information or be deemed to constitute or
require any representation or warranty from the disclosing Secured Party
regarding that or any other information. No Secured Creditor assumes any
liability to any other Secured Creditor or to any other Person with respect to:
(i) the financial or other condition of Obligors and all other endorsers,
obligors or guarantors of the Obligations, (ii) the enforceability, validity,
value or collectability of the Obligations, any Collateral therefor or any
guarantee or security which may have been granted in connection with any of the
Obligations, (iii) any Obligor’s title or right to transfer any Collateral or
security or (iv) any other circumstance that might bear on the risk of
nonpayment of any Obligations.

8.14Waiver of Claims. To the maximum extent permitted by law, each party hereto
waives any claim it might have against any Secured Creditor with respect to, or
arising out of, any action or failure to act or any error of

30

--------------------------------------------------------------------------------

 

judgment or negligence, mistake or oversight whatsoever on the part of any other
party hereto or their respective directors, officers, employees or agents with
respect to any exercise of rights or remedies under the Documents or any
transaction relating to the Collateral in accordance with this Agreement. None
of the Secured Creditors, nor any of their respective directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or, except as
specifically provided in this Agreement, shall be under any obligation to
Dispose of any Collateral upon the request of any Obligor or any Secured
Creditor or any other Person or to take any other action whatsoever with regard
to the Collateral or any part thereof.

8.15Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Documents, the provisions of this Agreement
shall govern.

8.16Specific Performance. Each of the ABL Agent and the Term Lender may demand
specific performance of this Agreement and, on behalf of itself and the
respective other Secured Creditors, hereby irrevocably waives any defense based
on the adequacy of a remedy at law and any other defense that might be asserted
to bar the remedy of specific performance in any action which may be brought by
the respective Secured Creditors. The rights and remedies provided in this
Agreement will be cumulative and not exclusive of other rights or remedies
provided by law.

8.17Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Secured Creditors. None of the Obligors or any other creditor
thereof shall have any rights hereunder, and none of the Obligors may rely on
the terms hereof. Nothing in this Agreement is intended to or shall impair the
obligations of Obligors, which are absolute and unconditional, to pay the ABL
Obligations and the Term Loan Obligations as and when the same shall become due
and payable in accordance with their respective, or to affect the relative
rights of the lenders of any Obligor, other than the relative rights between the
ABL Agent and the ABL Creditors, on the one hand, and the Term Lender and the
Term Loan Creditors, on the other.

8.18Subrogation. If (i) a Term Loan Creditor pays or distributes cash, property,
or other assets to an ABL Creditor under this Agreement, it will be subrogated
to the rights of the ABL Creditor with respect to the value of such payment or
distribution and (ii) an ABL Creditor pays or distributes cash, property, or
other assets to a Term Loan Creditor under this Agreement, it will be subrogated
to the rights of the Term Loan Creditor with respect to the value of such
payment or distribution; provided that such Secured Creditor waives all rights
of subrogation arising hereunder or otherwise in respect of any such payment or
distribution until, in the case of the Term Loan Creditors, the Discharge of ABL
Obligations (other than Excess ABL Obligations) or in the case of the ABL
Creditors, the Discharge of the Term Loan Obligations.  

8.19Entire Agreement. This Agreement and the Documents embody the entire
agreement of the Obligors, the ABL Agent, the ABL Creditors, the Term Lender and
the Term Loan Creditors with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings relating to the subject
matter hereof and thereof and any draft agreements, negotiations or discussions
involving any Obligor and any of the ABL Agent, the ABL Creditors, the Term
Lender and the Term Loan Creditors relating to the subject matter hereof.

8.20Survival. All covenants, agreements, representations and warranties made by
any party in this Agreement shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency Proceeding.  

8.21Effect of the Discharge of the ABL Obligations or the Term Loan Obligations.
It is agreed and understood that (a) upon and after Discharge of the Term Loan
Obligations, for so long as the ABL Obligations shall remain outstanding, the
rights and priorities of the Term Lender and the other Term Loan Creditors shall
inure to the benefit ABL Agent and other ABL Creditors and ABL Agent may
exercise the rights of the Term Lender as set forth herein and (b) upon and
after Discharge of the ABL Obligations, for so long as the Term Loan Obligations
shall remain outstanding, the rights and priorities of the ABL Agent and the
other ABL Creditors shall inure to the benefit Term Lender and other Term Loan
Creditors and Term Lender may exercise the rights of the ABL Agent as set forth
herein.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

ABL AGENT:

 

MIDCAP FUNDING IV TRUST, as ABL Agent

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 

By:

/s/ Maurice Amsellem

 

Name:

Maurice Amsellem

Title:

Authorized Signatory

 

MidCap / Alphatec / Squadron Intercreditor

--------------------------------------------------------------------------------

 

 

TERM LENDER:

 

SQUADRON MEDICAL FINANCE SOLUTIONS

LLC. as Term Lender

 

By:

/s/ David R. Pelizzon

 

Name:

David R. Pelizzon

Title:

President

 

MidCap / Alphatec / Squadron Intercreditor

--------------------------------------------------------------------------------

 

Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions.

 

BORROWERS:

 

ALPHATEC HOLDINGS, INC.,

a Delaware corporation

 

By:

/s/ Jeffrey Black

 

Name:

Jeffrey Black

Title:

Chief Financial Officer

 

 

ALPHATEC SPINE, INC.,

a California corporation

 

By:

/s/ Jeffrey Black

 

Name:

Jeffrey Black

Title:

Chief Financial Officer

 

 

SAFEOP SURGICAL, INC.,

a Delaware corporation

 

By:

/s/ Jeffrey Black

 

Name:

Jeffrey Black

Title:

Chief Financial Officer

 

MidCap / Alphatec / Squadron Intercreditor